 



Exhibit 10.8

[SECOND AMENDED AND RESTATED AESOP I
Operating Lease Loan Agreement]







--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED
LOAN AGREEMENT

dated as of June 3, 2004

among

AESOP LEASING L.P.,
as Borrower,

PV HOLDING CORP.,
as a Permitted Nominee of the Borrower,

QUARTX FLEET MANAGEMENT, INC.,
as a Permitted Nominee of the Borrower,

and

CENDANT RENTAL CAR FUNDING (AESOP) LLC,
as Lender



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

SECTION 1.     CERTAIN DEFINITIONS.
    2  
SECTION 1.1.     Certain Definitions.
    2  
SECTION 1.2.     Accounting and Financial Determinations.
    2  
SECTION 1.3.     Cross References; Headings.
    2  
SECTION 1.4.     Interpretation.
    3        
SECTION 2.     LOAN COMMITMENT OF THE LENDER.
    3  
SECTION 2.1.     Loan Commitment.
    3  
SECTION 2.2.     Certain Waivers.
    3  
SECTION 2.3.     Conditions.
    4  
SECTION 2.4.     Use of Proceeds.
    4        
SECTION 3.     LOAN NOTE; LOAN PROCEDURE; RECORDKEEPING.
    4  
SECTION 3.1.     Loan Note.
    4  
SECTION 3.2.     Loan Procedure.
    4  
SECTION 3.3.     Recordkeeping.
    5        
SECTION 4.     INTEREST.
    5  
SECTION 4.1.     Interest Rate on Loans.
    5  
SECTION 4.2.     Supplemental Interest
    5  
SECTION 4.3.     Loan Interest Payment Dates.
    5  
SECTION 4.4.     Setting of Rates.
    5  
SECTION 4.5.     Carrying Charges.
    6        
SECTION 5.     REPAYMENT OF LOAN PRINCIPAL AMOUNT.
    6  
SECTION 5.1.     Mandatory Repayment of Monthly Loan Principal Amount of Loans.
    6  
SECTION 5.2.     Voluntary Prepayments of Loan Principal Amount.
    7        
SECTION 6.     MAKING OF PAYMENTS.
    7  
SECTION 6.1.     Making of Payments.
    7  
SECTION 6.2.     Due Date Extension.
    8  
SECTION 6.3.     Application of Sale Proceeds.
    8  
SECTION 6.4.     Payment Deficits.
    8        
SECTION 7.     LOAN COLLATERAL SECURITY.
    8  
SECTION 7.1.     Grant of Security Interest.
    8  
SECTION 7.2.     Certificates of Title.
    10  
SECTION 7.3.     Release of AESOP I Operating Lease Loan Collateral.
    11  
SECTION 7.4.     Change of Location or Name.
    11  
SECTION 7.5.     Deliveries; Further Assurances.
    12  
SECTION 7.6.     [RESERVED].
    12  
SECTION 7.7.     [RESERVED].
    12  
SECTION 7.8.     AESOP I Segregated Account.
    12        
SECTION 8.     REPRESENTATIONS AND WARRANTIES.
    13  
SECTION 8.1.     Organization; Ownership; Power; Qualification.
    13  
SECTION 8.2.     Authorization; Enforceability.
    13  

(i)



--------------------------------------------------------------------------------



 



         
SECTION 8.3.     Compliance.
    13  
SECTION 8.4.     [RESERVED].
    14  
SECTION 8.5.     Litigation.
    14  
SECTION 8.6.     Liens.
    14  
SECTION 8.7.     Employee Benefit Plans.
    14  
SECTION 8.8.     Investment Company Act.
    14  
SECTION 8.9.     Regulations T, U and X.
    14  
SECTION 8.10.     Proceeds.
    14  
SECTION 8.11.     Legal Names; Record Locations; Jurisdiction of Organization
    15  
SECTION 8.12.     Taxes.
    15  
SECTION 8.13.     Governmental Authorizations.
    15  
SECTION 8.14.     Compliance with Laws.
    15  
SECTION 8.15.     Eligible Vehicles.
    15  
SECTION 8.16.     Manufacturer Programs.
    16  
SECTION 8.17.     Absence of Default.
    16  
SECTION 8.18.     No Security Interest; Title to Assets.
    16  
SECTION 8.19.     Accuracy of Information.
    17        
SECTION 9.     AFFIRMATIVE COVENANTS.
    17  
SECTION 9.1.     Existence; Foreign Qualification.
    17  
SECTION 9.2.     Books, Records and Inspections.
    17  
SECTION 9.3.     Insurance.
    18  
SECTION 9.4.     Manufacturer Programs.
    18  
SECTION 9.5.     Reporting Requirements.
    18  
SECTION 9.6.     Payment of Taxes; Removal of Liens.
    19  
SECTION 9.7.     Business.
    19  
SECTION 9.8.     Maintenance of the Vehicles.
    19  
SECTION 9.9.     Maintenance of Separate Existence.
    20  
SECTION 9.10.     Manufacturer Payments; Sales Proceeds.
    22  
SECTION 9.11.     Maintenance of Properties.
    23  
SECTION 9.12.     Verification of Title.
    23  
SECTION 9.13.     [RESERVED].
    23  
SECTION 9.14.     Delivery of Information.
    23  
SECTION 9.15.     Master Exchange Agreement and Escrow Agreement.
    23  
SECTION 9.16.     Vehicles.
    23  
SECTION 9.17.     Assignments
    23  
SECTION 9.18.     Notation of Liens.
    24  
SECTION 9.19.     Replacement of Intermediary.
    24  
SECTION 9.20.     [RESERVED]
    24  
SECTION 9.21.     [RESERVED]
    24  
SECTION 9.22.     Non-Program Vehicle Report.
    24  
SECTION 9.23.     Sale of Non-Program Vehicles Returned to AESOP Leasing.
    25        
SECTION 10.     NEGATIVE COVENANTS.
    25  
SECTION 10.1.     Liens.
    25  

(ii)



--------------------------------------------------------------------------------



 



         
SECTION 10.2.     Other Indebtedness.
    25  
SECTION 10.3.     Mergers, Consolidations.
    26  
SECTION 10.4.     Sales of Assets.
    26  
SECTION 10.5.     Acquisition of Assets.
    26  
SECTION 10.6.     Dividends, Officers’ Compensation, etc.
    26  
SECTION 10.7.     Organizational Documents.
    26  
SECTION 10.8.     Investments.
    26  
SECTION 10.9.     Regulations T, U and X.
    26  
SECTION 10.10.     Other Agreements.
    26  
SECTION 10.11.     Use of Vehicles.
    26  
SECTION 10.12.     Use of Proceeds.
    27  
SECTION 10.13.     Limitations on the Acquisition or Redesignation of Certain
Vehicles.
    27  
SECTION 10.14.     Maximum Vehicle Age.
    27  
SECTION 10.15.     Master Exchange Agreement.
    27        
SECTION 11.     CONDITIONS.
    27  
SECTION 11.1.     Effectiveness of Amended and Restated Agreement.
    27  
SECTION 11.2.     All Loans.
    29  
SECTION 11.3.     All Transactions Under Master Exchange Agreement.
    29        
SECTION 12.     LOAN EVENTS OF DEFAULT AND THEIR EFFECT.
    30  
SECTION 12.1.     AESOP I Operating Lease Loan Events of Default.
    30  
SECTION 12.2.     Effect of AESOP I Operating Lease Loan Event of Default or
Liquidation Event of Default.
    31  
SECTION 12.3.     Rights of Lender and Trustee Upon Liquidation Event of Default
and Non-Performance of Certain Covenants.
    31  
SECTION 12.4.     Application of Proceeds.
    32  
SECTION 12.5.     Additional Agreements of AESOP Leasing.
    33        
SECTION 13.     GENERAL.
    33  
SECTION 13.1.     Waiver; Amendments.
    33  
SECTION 13.2.     Confirmations.
    33  
SECTION 13.3.     Notices.
    33  
SECTION 13.4.     Taxes.
    35  
SECTION 13.5.     Indemnification.
    35  
SECTION 13.6.     Bankruptcy Petition.
    36  
SECTION 13.7.     Submission to Jurisdiction.
    36  
SECTION 13.8.     Governing Law.
    37  
SECTION 13.9.     JURY TRIAL.
    37  
SECTION 13.10.     Successors and Assigns.
    37  
SECTION 13.11.     Tax Treatment of Loans.
    37  
SECTION 13.12.     No Recourse.
    38  
SECTION 13.13.     Effect of Amendment.
    38  

(iii)



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
EXHIBIT A
  COPY OF LOAN NOTE
EXHIBIT B-1
  FORM OF LOAN REQUEST
EXHIBIT B-2
  FORM OF LOAN REQUEST RESPONSE
EXHIBIT C
  FORM OF PAYMENT DEFICIT NOTICE
SCHEDULE 8.11
  LEGAL NAMES; RECORDS LOCATIONS, JURISDICTION ORGANIZATION

(iv)

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
LOAN AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT, dated as of June 3, 2004 (the
“Agreement”), is entered into among AESOP LEASING L.P., a Delaware limited
partnership (“AESOP Leasing” or the “Borrower”), PV HOLDING CORP., a Delaware
corporation (“PVHC”), as a Permitted Nominee of the Borrower, QUARTX FLEET
MANAGEMENT, INC., a Delaware corporation (“Quartx”), as a Permitted Nominee of
the Borrower, and CENDANT RENTAL CAR FUNDING (AESOP) LLC (formerly known as
AESOP Funding II L.L.C.), a Delaware limited liability company (“CRCF” or the
“Lender”).

WITNESSETH:

WHEREAS, AESOP Leasing, Avis Rent A Car System, Inc. (“ARAC”), as lessee and as
administrator, and Avis Group Holdings Inc. (“AGH”), as guarantor, are parties
to an Amended and Restated Master Motor Vehicle Operating Lease Agreement, dated
as of September 15, 1998 (the “Prior AESOP I Operating Lease”), pursuant to
which AESOP Leasing leased Program Vehicles and Non-Program Vehicles of one or
more Manufacturers to ARAC, and AGH guaranteed certain obligations of ARAC as
lessee thereunder;

WHEREAS, AESOP Leasing obtained financing for such Vehicles from the Lender
pursuant to the Amended and Restated Loan Agreement (the “Prior AESOP I Loan
Agreement”), dated as of September 15, 1998, among AESOP Leasing, PVHC, Quartx
and the Lender;

WHEREAS, immediately prior to this Agreement becoming effective, ARAC and AGH
each assigned all of its respective rights, interests and obligations under the
Prior AESOP I Operating Lease to Cendant Car Rental Group, Inc. (“CCRG”),
pursuant to an Assignment and Assumption Agreement, dated as of the date hereof,
among ARAC, AGH and CCRG;

WHEREAS, simultaneously with this Agreement becoming effective, AESOP Leasing,
as lessor, and CCRG, as lessee and as administrator, intend to amend and restate
the Prior AESOP I Operating Lease in order to remove the guaranty and amend
certain other provisions;

WHEREAS, AESOP Leasing now wishes to amend and restate the Prior AESOP I Loan
Agreement in order to amend certain provisions thereto;

WHEREAS, the Lender is willing to enter into this Agreement and to continue to
make Loans to AESOP Leasing on the terms and conditions set forth herein;

WHEREAS, the Lender will utilize the proceeds of one or more Series of Notes
issued from time to time pursuant to the Indenture to make Loans to (i) AESOP
Leasing hereunder, (ii) AESOP Leasing under the AESOP I Finance Lease Loan
Agreement and (iii) AESOP Leasing II under the AESOP II Loan Agreement, in each
case to the extent Vehicles eligible to be financed hereunder and thereunder are
available for financing and, in certain other circumstances, to pay amortizing
Notes. In addition, the Lender will utilize the proceeds of

 



--------------------------------------------------------------------------------



 



certain capital contributions from time to time to make Loans to AESOP Leasing
hereunder to the extent Vehicles eligible to be financed hereunder are available
for financing and, in certain other circumstances, to pay amortizing Notes. In
connection with the foregoing, the Lender has assigned its rights hereunder and
under the AESOP I Finance Lease Loan Agreement and the AESOP II Loan Agreement
to the Trustee to secure the Lender’s obligations to the Secured Parties; and

WHEREAS, except as expressly provided herein otherwise with respect to the
proceeds of the Relinquished Vehicles and related Relinquished Vehicle Property,
and with respect to Excluded Payments or any guaranty thereof, the Loans made to
AESOP Leasing hereunder will be secured by all of the right, title and interest
of AESOP Leasing, PVHC and Quartx in and to (a) the Vehicles leased under the
AESOP I Operating Lease, (b) the security interests in certain collateral
granted to AESOP Leasing by the Lessee pursuant to the AESOP I Operating Lease,
(c) the Manufacturer Programs as they relate to such Vehicles that are Program
Vehicles, (d) all monies due arising from the sale of such Vehicles that are
Non-Program Vehicles, (e) all payments under insurance policies or warranties
relating to such Vehicles, (f) each Sublease (as defined in the AESOP I
Operating Lease) and all payments due from the Permitted Sublessee under each
such Sublease, (e) all payments due from the Lessee under the AESOP I Operating
Lease and (g) all proceeds of the foregoing;

NOW THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto agree to amend and restate the Prior AESOP I Loan Agreement as follows:

SECTION 1. CERTAIN DEFINITIONS.

SECTION 1.1. Certain Definitions. As used in this Agreement and unless the
context requires a different meaning, capitalized terms not otherwise defined
herein shall have the meanings assigned to such terms in the Definitions List
attached as Schedule I to the Second Amended and Restated Base Indenture, dated
as of June 3, 2004 (as amended, supplemented, restated or otherwise modified
from time to time in accordance with its terms, the “Base Indenture”), between
CRCF, as issuer, and The Bank of New York, as trustee (the “Trustee”), as
amended or modified from time to time in accordance with the terms of the Base
Indenture (the “Definitions List”).

SECTION 1.2. Accounting and Financial Determinations. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined, or any accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall be made, to
the extent applicable and except as otherwise specified in this Agreement, in
accordance with GAAP applied on a consistent basis. When used herein, the term
“financial statement” shall include the notes and schedules thereto.

SECTION 1.3. Cross References; Headings. The words “hereof”, “herein” and
“hereunder” and words of a similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Section, Schedule and Exhibit references contained in this Agreement
are references to Sections, Schedules and

-2-



--------------------------------------------------------------------------------



 



Exhibits in or to this Agreement unless otherwise specified. Any reference in
any Section or definition to any clause is, unless otherwise specified, to such
clause of such Section or definition. The various headings in this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof.

SECTION 1.4. Interpretation. In this Agreement, unless the context otherwise
requires:

(i)     the singular includes the plural and vice versa;

(ii)     reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to any Person in a particular capacity only refers to
such Person in such capacity;

(iii)     reference to any gender includes the other gender;

(iv)     reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

(v)     “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term; and

(vi)     with respect to the determination of any period of time, “from” means
“from and including” and “to” and “until” means “to but excluding”.

SECTION 2. LOAN COMMITMENT OF THE LENDER.

SECTION 2.1. Loan Commitment. Subject to the terms and conditions of this
Agreement, including Section 12.2, and further subject to the availability of
funds to the Lender pursuant to the Indenture, the Lender agrees to make loans
hereunder (the “Loans”) to AESOP Leasing from time to time on or after the
Initial Closing Date and prior to the Loan Commitment Termination Date; provided
that on any one date the Loan Principal Amount of all Loans made hereunder to
AESOP Leasing shall not exceed the AESOP I Operating Lease Loan Agreement
Borrowing Base. The foregoing commitment of the Lender is called the “Loan
Commitment”.

SECTION 2.2. Certain Waivers. AESOP Leasing waives presentment, demand for
payment, notice of dishonor and protest, notice of the creation of any of its
Liabilities and all other notices whatsoever to AESOP Leasing with respect to
such Liabilities except notices required under Section 12.1. The obligations of
AESOP Leasing under this Agreement and the Loan Note shall not be affected by
(i) the failure of the Trustee or the Lender or the holder of the Loan Note or
any of AESOP Leasing’s Liabilities to assert any claim or demand or to exercise
or enforce any right, power or remedy against AESOP Leasing or the AESOP I
Operating Lease Loan Collateral or otherwise, (ii) any extension or renewal for
any period (whether or not longer than the original period) or exchange of any
of AESOP Leasing’s Liabilities or the release or compromise of any obligation of
any nature of any Person with respect thereto, (iii) the surrender, release or
exchange of all or any part of any property (including the AESOP I Operating

-3-



--------------------------------------------------------------------------------



 



Lease Loan Collateral) securing payment and performance of any of AESOP
Leasing’s Liabilities or the compromise or extension or renewal for any period
(whether or not longer than the original period) of any obligations of any
nature of any Person with respect to any such property, and (iv) any other act,
matter or thing which would or might, in the absence of this provision, operate
to release, discharge or otherwise prejudicially affect the obligations of AESOP
Leasing.

SECTION 2.3. Conditions. The making of each Loan hereunder is subject to the
satisfaction of the applicable conditions set forth in Section 11.

SECTION 2.4. Use of Proceeds. AESOP Leasing shall apply the funds received by it
pursuant to Section 2.1 hereof solely to finance the purchase of Eligible
Vehicles that it will lease to CCRG pursuant to the AESOP I Operating Lease,
which Eligible Vehicles will be used by CCRG in its daily vehicle rental
business or subleased to Permitted Sublessees pursuant to Subleases for use in
their respective daily vehicle rental businesses.

SECTION 3. LOAN NOTE; LOAN PROCEDURE; RECORDKEEPING.

SECTION 3.1. Loan Note. The Loans made hereunder shall be evidenced by the
promissory note issued by AESOP Leasing pursuant to the original AESOP I Loan
Agreement, dated as of July 30, 1997, among AESOP Leasing, PVHC and the Lender
(herein, as from time to time supplemented, extended or replaced, the “Loan
Note”), a copy of which is attached as Exhibit A hereto, dated as of the Initial
Closing Date, payable to the order of the Lender and assigned to the Trustee
pursuant to the Indenture. On the date hereof, the Loans have an outstanding
balance of $5,876,480,042.

SECTION 3.2. Loan Procedure. AESOP Leasing shall deliver a Loan Request to the
Lender no later than 4:00 p.m., New York City time, on a day that is not less
than one (1), nor more than five (5), Business Days prior to the proposed
Borrowing Date (which shall be a Business Day). Each Loan Request shall be
irrevocable, and shall specify (i) the principal amount of the proposed Loan,
(ii) the Borrowing Date of the proposed Loan, (iii) a summary of the Vehicles
being financed (including for Program Vehicles subject to the GM Repurchase
Program, the Designated Period for each such Program Vehicle), (iv) whether each
Vehicle is a Program Vehicle or a Non-Program Vehicle, (v) the VIN for each
Vehicle to be financed, and (vi) the total Capitalized Cost thereof as of the
Borrowing Date. The aggregate requested borrowings hereunder on any Business Day
shall be for an initial aggregate principal amount that, together with the Loan
Principal Amount of Loans outstanding hereunder and under the AESOP I Finance
Lease Loan Agreement and the AESOP II Loan Agreement on such date, shall not
exceed the principal amount of Notes outstanding on such date. On the terms and
subject to the conditions of this Agreement, on or before 2:00 p.m., New York
City time, on the Borrowing Date specified in the Loan Request, the Lender shall
transfer same day or immediately available funds to AESOP Leasing’s account
specified in such Loan Request (including, without limitation, any such
specified account maintained on behalf of AESOP Leasing) in the amount specified
in such Loan Request; provided that any funds to be utilized in the purchase of
Vehicles under an LKE Program shall be transferred by the Lender to the Joint
Disbursement Account. Each Loan Request made pursuant to this Section 3.2 shall
constitute AESOP Leasing’s representation and warranty that all of the
applicable conditions contained in Section 11 will, after giving effect to such
Loan, be satisfied.

-4-



--------------------------------------------------------------------------------



 



SECTION 3.3. Recordkeeping. The Lender shall record in its records, or at its
option on the schedule attached to the Loan Note, the date and principal amount
of each Loan made hereunder, each repayment thereof, and the other information
provided for thereon. The aggregate unpaid Loan Principal Amount so recorded
shall be rebuttable presumptive evidence of the Loan Principal Amount owing and
unpaid on the Loan Note. The failure to so record any such information or any
error in so recording any such information shall not, however, limit or
otherwise affect the actual obligations of AESOP Leasing hereunder or under the
Loan Note to repay the Loan Principal Amount, together with all Loan Interest
accruing thereon.

SECTION 4. INTEREST.

SECTION 4.1. Interest Rate on Loans. AESOP Leasing hereby promises to pay
interest on the unpaid principal amount of each Loan made to it hereunder (the
“Loan Interest”), for each Loan Interest Period commencing on the date such Loan
is made to AESOP Leasing until such Loan is paid in full, at a rate not less
than the Lender’s Carrying Cost Interest Rate for the applicable Loan Interest
Period. The applicable rate of Loan Interest on each Loan shall be specified in
a Loan Request Response provided by the Lender to AESOP Leasing on the date a
Loan Request is delivered; provided that if the Lender’s Carrying Cost Interest
Rate for the applicable Loan Interest Period is higher than the rate of Loan
Interest specified in the Loan Request Response, Loan Interest payable shall be
determined using the higher rate.

SECTION 4.2. Supplemental Interest. AESOP Leasing agrees to pay to the Lender,
as an additional interest payment, an amount equal to the product of (A) the
applicable Loan Agreement’s Share as of the beginning of each Loan Interest
Period and (B) an amount equal to (i) the Supplemental Carrying Charges for such
Loan Interest Period, minus (ii) any accrued earnings on Permitted Investments
in the Collection Account which earnings are available for distribution on the
last Business Day of such Loan Interest Period (the product of the amounts
described in clauses (A) and (B) above, “Supplemental Interest”).

SECTION 4.3. Loan Interest Payment Dates. Accrued Loan Interest on each Loan
made hereunder shall be payable on each Payment Date (with respect to the
related Loan Interest Period), upon any prepayment and at maturity, commencing
with the first of such dates to occur after the date such Loan is made. After
maturity (whether by acceleration or otherwise), all accrued Loan Interest and
Supplemental Interest on all Loans made hereunder shall be payable on demand.
Supplemental Interest in respect of each Loan Interest Period shall be payable
on each Payment Date and upon any prepayment and at maturity. All calculations
of Loan Interest and Supplemental Interest shall be based on a 360-day year and
the actual number of days elapsed in the related Loan Interest Period.

SECTION 4.4. Setting of Rates. The Lender’s Carrying Cost Interest Rate and
Supplemental Carrying Charges used hereunder to compute Loan Interest due on
each Loan made hereunder on each Payment Date and the Supplemental Interest due
on each Payment Date shall be calculated from time to time by the Lender in
accordance with this Agreement (and written notice thereof shall be provided to
AESOP Leasing not later than ten (10) days prior to the applicable Payment
Date). Such calculation shall be conclusive, absent demonstrable error.

-5-



--------------------------------------------------------------------------------



 



SECTION 4.5. Carrying Charges. AESOP Leasing agrees to pay to the Lender on each
Payment Date an amount equal to the product of (A) the applicable Loan
Agreement’s Share as of such Payment Date and (B) all accrued and unpaid
Carrying Charges that are accrued and unpaid as of each such Payment Date.

SECTION 5. REPAYMENT OF LOAN PRINCIPAL AMOUNT.

SECTION 5.1. Mandatory Repayment of Monthly Loan Principal Amount of Loans. On
each Payment Date, AESOP Leasing shall pay to the Lender, as a repayment of the
Loan Principal Amount, an amount equal to the product of (A) the applicable Loan
Payment Allocation Percentage as of the beginning of the Related Month and
(B) the excess of (I) over (II), where:

(I)     is an amount equal to, without duplication, (i) the accrued Depreciation
Charges for the Related Month for all Vehicles (a) leased under the AESOP I
Operating Lease at any time during the Related Month and/or (b) described in
clauses (iii) or (iv) of this Section 5.1, plus (ii) all upfront incentive
payments paid by Manufacturers during the Related Month in respect of purchases
of Non-Program Vehicles leased under the AESOP I Operating Lease, plus (iii) the
aggregate Termination Values (each as of the date on which such Vehicle becomes
an Ineligible Vehicle, a Casualty or is sold, as applicable) of all the Vehicles
leased under the AESOP I Operating Lease at any time during such Related Month
that, without double counting, while so leased either became Ineligible
Vehicles, suffered a Casualty or were sold by or on behalf of AESOP Leasing
(including those Vehicles sold by the Intermediary under the terms of the Master
Exchange Agreement) to any Person other than to a Manufacturer pursuant to a
Manufacturer Program or to a third party pursuant to an auction conducted
through a Guaranteed Depreciation Program, in each case, during the Related
Month, plus (iv) the aggregate Termination Values, each as of the applicable
Turnback Date, of all Program Vehicles leased under the AESOP I Operating Lease
that while so leased were returned to a Manufacturer by AESOP Leasing or the
Intermediary pursuant to a Manufacturer Program and with respect to which either
(x) the Repurchase Price payable by such Manufacturer and/or the related auction
dealers has been deposited in the Collection Account or a Joint Collection
Account during the Related Month or (y) a Manufacturer Event of Default has
occurred; and

(II)     is an amount equal to (i) any amounts deposited into the Collection
Account or a Joint Collection Account, during the Related Month, representing
(a) Repurchase Prices for repurchases of Program Vehicles (including
Relinquished Vehicles) leased under the AESOP I Operating Lease at the
applicable Turnback Date or (b) the sales proceeds (including amounts paid by a
Manufacturer as a result of the sale of a Program Vehicle during the Related
Month outside such Manufacturer’s Manufacturer Program but excluding amounts
released to AESOP Leasing pursuant to the last sentence of Section 5.2(a) of the
Base Indenture) for sales of Vehicles (including Relinquished Vehicles) leased
under the AESOP I Operating Lease at the time of such sale to a third party
other than (x) to a Manufacturer pursuant to a Repurchase Program or (y) through
an auction dealer pursuant to a Guaranteed Depreciation Program plus (ii) any
amounts

-6-



--------------------------------------------------------------------------------



 



received in the Related Month and applied to the Loan Principal Amount pursuant
to Section 6.3 (the product of the amounts described in clauses (A) and (B)
above, the “Monthly Loan Principal Amount”).

Unless otherwise required to be paid sooner pursuant to the terms of this
Agreement, the entire unpaid Loan Principal Amount of the Loans made hereunder
shall be payable on the last occurring Series Termination Date with respect to
the Notes. All Loans made hereunder shall be due on the maturity date therefor,
whether by acceleration or otherwise. Solely for determining the amounts payable
under this Section 5.1, with respect to a Program Vehicle that became a Casualty
during the Related Month as a result of such Program Vehicle being held beyond
the stated expiration date of the applicable Repurchase Period and not being
redesignated as a Non-Program Vehicle, such Vehicle will be deemed to have
become a Casualty upon such expiration date.

SECTION 5.2. Voluntary Prepayments of Loan Principal Amount. AESOP Leasing may
from time to time prepay the principal amount with respect to any Loans made
hereunder, in whole or in part, on any date; provided that, except for any
prepayment made pursuant to Section 6.3 hereof or any payment made to comply
with Section 10.13 hereof, AESOP Leasing shall give the Lender and the Trustee
not less than one (1) Business Day’s prior notice of any such prepayment,
specifying the date and amount of such prepayment, and, if AESOP Leasing is
requesting a release of Vehicles from the Lien hereof pursuant to Section 7.3,
the Vehicles to which such prepayment relates.

SECTION 6. MAKING OF PAYMENTS.

SECTION 6.1. Making of Payments. All payments of the Monthly Loan Principal
Amount or Loan Interest hereunder, all prepayments of the Loan Principal Amount
hereunder, and all payments of Supplemental Interest, Carrying Charges and of
all other Liabilities shall be made by AESOP Leasing to, or for the account of,
the Lender in immediately available Dollars, without setoff, counterclaim or
deduction of any kind. All such payments shall be made to the Collection Account
(or such other account as the Lender may from time to time specify with the
consent of the Trustee), not later than 11:00 a.m., New York City time, on the
date due, and funds received after that hour shall be deemed to have been
received by the Lender on the next following Business Day. The Lender hereby
specifies that (i) all (A) payments with respect to Program Vehicles (including
Relinquished Vehicles constituting Program Vehicles) leased under the AESOP I
Operating Lease made by the Manufacturers and related auction dealers under the
Manufacturer Programs, and (B) amounts representing the proceeds from sales of
Vehicles (including any Relinquished Vehicles) leased under the AESOP I
Operating Lease (including amounts paid by a Manufacturer as a result of the
sale of such Vehicle outside such Manufacturer’s Manufacturer Program) to third
parties (other than under any related Manufacturer Program) shall be deposited
in the Collection Account or a Joint Collection Account (and, if deposited in a
Joint Collection Account, shall be applied as provided in Section 4.2 of the
Master Exchange Agreement) and (ii) all payments with respect to any other AESOP
I Operating Lease Loan Collateral shall be deposited in the Collection Account;
provided, however, that, subject to Section 5.2 of the Base Indenture, insurance
proceeds and warranty

-7-



--------------------------------------------------------------------------------



 



payments with respect to Vehicles leased under the AESOP I Operating Lease will
be deposited in the Collection Account only if an Amortization Event or a
Potential Amortization Event shall have occurred and be continuing.

SECTION 6.2. Due Date Extension. If any (i) payment of the Monthly Loan
Principal Amount or Loan Interest hereunder or (ii) prepayment of the Loan
Principal Amount or Supplemental Interest with respect to any Loans made
hereunder falls due on a day which is not a Business Day, then such due date
shall be extended to the next following Business Day and Loan Interest or
Supplemental Interest, as applicable, shall accrue through such Business Day.

SECTION 6.3. Application of Sale Proceeds. AESOP Leasing agrees that an amount
equal to the product of (A) the applicable Loan Payment Allocation Percentage as
of the beginning of the Related Month and (B) the sum of (i) all payments made
by the Manufacturers and related auction dealers under the Manufacturer Programs
with respect to Vehicles (including Relinquished Vehicles) leased under the
AESOP I Operating Lease, and (ii) proceeds from the sale to third parties of
Vehicles (including Relinquished Vehicles) leased under the AESOP I Operating
Lease (other than to the Manufacturer or pursuant to a Guaranteed Depreciation
Program), in each case deposited in the Collection Account on any date, shall
automatically be applied, upon the transfer thereof from a Joint Collection
Account to the Collection Account or otherwise upon deposit thereof in the
Collection Account, to prepay the Loan Principal Amount.

SECTION 6.4. Payment Deficits. At or before 11:30 a.m., New York City time, on
each Payment Date, AESOP Leasing shall notify the Trustee and the related
Enhancement Provider of the amount of the Lease Payment Deficit, if any, with
respect to each Series of Notes issued pursuant to the Indenture, such
notification to be in the form of Exhibit C.

SECTION 7. LOAN COLLATERAL SECURITY.

SECTION 7.1. Grant of Security Interest. (a) As security for the prompt and
complete payment and performance of its Liabilities, each of AESOP Leasing, PVHC
and Quartx hereby pledges, hypothecates, assigns, transfers and delivers to the
Lender, and hereby grants to the Lender, a continuing, security interest in, all
of the following, whether now owned or hereafter acquired:

(i)     all Vehicles leased under the AESOP I Operating Lease, and all
Certificates of Title with respect thereto;

(ii)     all right, title and interest of each of AESOP Leasing, PVHC and Quartx
in and to each Manufacturer Program, including any amendments thereof, and all
monies due and to become due under or in connection with each such Manufacturer
Program, in each case in respect of Vehicles leased under the AESOP I Operating
Lease (other than Relinquished Property Proceeds), whether payable as Vehicle
Repurchase Prices, auction sales proceeds, fees, expenses, costs, indemnities,
insurance recoveries, damages for breach of the Manufacturer Programs or
otherwise (but excluding all incentive payments payable in respect of purchases
of Vehicles under the Manufacturer Programs) and all rights to compel
performance and otherwise exercise remedies thereunder;

-8-



--------------------------------------------------------------------------------



 



(iii)     all right, title and interest of each of AESOP Leasing, PVHC and
Quartx in, to and under the AESOP I Operating Lease, the related Lessee
Agreements (other than any right, title and interest of any of AESOP Leasing,
PVHC and Quartx with respect to any Excluded Payments) and any other collateral
(including the Sublease Collateral) pledged to AESOP Leasing to secure the
Lessee’s obligations thereunder (the “Additional Lease Collateral”) including,
without limitation, all monies due and to become due to any of AESOP Leasing,
PVHC and Quartx from the Lessee, any Permitted Sublessee or any of their assigns
under or in connection with the AESOP I Operating Lease, the related Lessee
Agreements or any other agreements constituting part of the Additional Lease
Collateral, whether payable as principal, interest, rent, fees, expenses, costs,
indemnities, insurance recoveries, damages for the breach of any of the AESOP I
Operating Lease, the related Lessee Agreements or any other agreements
constituting part of the Additional Lease Collateral or otherwise, and all
rights, remedies, powers, privileges and claims of each of AESOP Leasing, PVHC
and Quartx against any other party under or with respect to the AESOP I
Operating Lease, the related Lessee Agreements or any other agreements
constituting part of the Additional Lease Collateral (whether arising pursuant
to the terms of the AESOP I Operating Lease, the related Lessee Agreements or
any other agreements constituting part of the Additional Lease Collateral or
otherwise available to AESOP Leasing, PVHC or Quartx at law or in equity), the
right to enforce the AESOP I Operating Lease, the related Lessee Agreements and
any other agreements constituting part of the Additional Lease Collateral as
provided herein and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to the AESOP
I Operating Lease, the related Lessee Agreements and any other agreements
constituting part of the Additional Lease Collateral or the obligations of any
party thereunder;

(iv)     all right, title and interest of each of AESOP Leasing, PVHC and Quartx
in, to and under the Vehicle Title and Lienholder Nominee Agreements and the
Administration Agreement, including any amendments thereof, and all monies due
and to become due thereunder, in each case in respect of Vehicles leased under
the AESOP I Operating Lease, whether payable as fees, expenses, costs,
indemnities, insurance recoveries, damages for the breach of any of the Vehicle
Title and Lienholder Nominee Agreements and the Administration Agreement or
otherwise and all rights to compel performance and otherwise exercise remedies
thereunder;

(v)     all payments under insurance policies (whether or not the Lessor, the
Lender or the Trustee is named as the loss payee thereof) or any warranty
payable by reason of loss or damage to, or otherwise with respect to, any of the
Vehicles leased under the AESOP I Operating Lease;

(vi)     all right, title and interest of each of AESOP Leasing, PVHC and Quartx
in and to any proceeds from the sale of Vehicles leased under the AESOP I
Operating Lease, including all monies due in respect of such Vehicles under the
AESOP I Operating Lease, whether payable as the purchase price of such Vehicles,
auction sales proceeds, or as fees, expenses, costs, indemnities, insurance
recoveries, or otherwise (including all upfront incentive payments payable by
Manufacturers in respect of purchases of

-9-



--------------------------------------------------------------------------------



 



Non-Program Vehicles, but excluding the proceeds from the sale of Vehicles that
are Relinquished Vehicles at the time of such sale);

(vii)     any assignment of a security interest in any Vehicle leased under the
AESOP I Operating Lease granted to any of AESOP Leasing, PVHC and Quartx
pursuant to the AESOP I Operating Lease or otherwise, and all Certificates of
Title with respect to each such Vehicle;

(viii)     all right, title and interest of AESOP Leasing in, to and under the
Master Exchange Agreement and the Escrow Agreement, including any amendments
thereof, all monies due and to become due to AESOP Leasing thereunder, whether
amounts payable to AESOP Leasing from the Joint Collection Accounts or any
Exchange Account by the Intermediary or payable as damages for breach of the
Master Exchange Agreement, the Escrow Agreement or otherwise, and all other
property released or to be released by the Intermediary to AESOP Leasing
thereunder and all rights to compel performance and otherwise exercise remedies
thereunder; provided, however, that in the case of any property and funds held
in the Joint Collection Accounts or any Exchange Account that constitute
Relinquished Property Proceeds, such property shall not constitute part of the
AESOP I Operating Lease Loan Collateral until such amounts are payable by the
Intermediary to the Trustee pursuant to the Master Exchange Agreement or the
Escrow Agreement in accordance with the terms thereof; and

(ix)     all products and Proceeds of all of the foregoing;

provided, however, that (A) the AESOP I Segregated Account shall not be subject
to the grant of a security interest by each of AESOP Leasing, PVHC and Quartx
pursuant to this Section 7.1(a) and shall not constitute part of the AESOP I
Operating Lease Loan Collateral and (B) the property released from the security
interest pursuant to Section 7.3 shall not constitute part of the AESOP I
Operating Lease Loan Collateral. Upon the occurrence of an AESOP I Operating
Lease Loan Agreement Event of Default, the Lender and the Trustee, as assignee,
shall have all of the rights and remedies of a secured party, including without
limitation, the rights and remedies granted under the UCC.

(b)     To secure the CRCF Obligations, each of AESOP Leasing, PVHC and Quartx
hereby pledges, hypothecates, assigns, transfers and delivers to the Trustee, on
behalf of the Secured Parties, and hereby grants to the Trustee, on behalf of
the Secured Parties, a continuing, first-priority security interest in, all of
the AESOP I Operating Lease Loan Collateral, whether now owned or hereafter
acquired. Upon the occurrence of a Liquidation Event of Default or a Limited
Liquidation Event of Default and subject to the provisions of the Related
Documents, the Trustee shall have all of the rights and remedies with respect to
the AESOP I Operating Lease Loan Collateral of a secured party, including,
without limitation, the rights and remedies granted under the UCC.

SECTION 7.2. Certificates of Title. AESOP Leasing shall take, or shall cause to
be taken, such action as shall be necessary to submit all of the Certificates of
Title for Vehicles leased under the AESOP I Operating Lease (other than
Certificates of Title with respect to Vehicles titled in the states of Nebraska,
Ohio and Oklahoma) to the appropriate state authority

-10-



--------------------------------------------------------------------------------



 



for notation of the Trustee’s lien thereon. The original Certificates of Title
shall be held by (i) the Administrator, (ii) SGS Automotive Services, Inc.
(formerly known as and successor in interest to Intermodal Transportation
Services, Inc.), as agent to the Administrator, or (iii) any other titling
service, acting as agent for the Administrator, that is approved in writing by
the Required Noteholders of each Outstanding Series of Notes. The Administrator,
or its agent, shall hold such titles as agent for AESOP Leasing, in trust for
the benefit of the Lender and the Trustee.

SECTION 7.3. Release of AESOP I Operating Lease Loan Collateral. The Lender
shall request the Trustee in writing to release its Lien on a Vehicle (including
a Relinquished Vehicle) leased under the AESOP I Operating Lease and the
Certificate of Title therefor upon the earliest of (i) in the case of a Program
Vehicle or a Non-Program Vehicle subject to a Guaranteed Depreciation Program,
the date of the sale of such Vehicle by an auction dealer to a third party, and
in the case of a Program Vehicle or a Non-Program Vehicle subject to a
Repurchase Program, the Turnback Date for such Vehicle, (ii) voluntary
prepayment in full of the principal amount of the Loan to which such Vehicle
relates in accordance with Section 5.2, as noted in records maintained by the
Trustee, (iii) receipt of proceeds from an ordinary course sale of such Vehicle
in an amount at least equal to the Termination Value of such Vehicle; provided,
however, that if such an ordinary course sale occurs during the Repurchase
Period with respect to a Program Vehicle, AESOP Leasing shall only sell or
permit a sale of such Program Vehicle for a purchase price, together with any
amounts payable by a Manufacturer as a result of or in connection with such
sale, equal to or greater than the Repurchase Price that it would have received
if it had turned back such Program Vehicle to the Manufacturer and (iv) receipt
of proceeds from an ordinary course sale of a Vehicle subject to a Casualty in
an amount at least equal to the Termination Value of such Vehicle. With respect
to Vehicles leased under the AESOP I Operating Lease (including Relinquished
Vehicles), from and after the earliest of (a) in the case of a Program Vehicle
or a Non-Program Vehicle subject to a Guaranteed Depreciation Program, the date
of the sale of such Vehicle by an auction dealer to a third party, and in the
case of a Program Vehicle or a Non-Program Vehicle subject to a Repurchase
Program, the Turnback Date for such Vehicle, (b) a prepayment of the principal
amount of the Loan to which such Vehicle relates and (c) receipt of the purchase
price for a Vehicle by AESOP Leasing, or by the Trustee on the Lender’s behalf,
in the case of (b) and (c), in an amount at least equal to the Termination Value
of such Vehicle, such Vehicle and such Certificate of Title shall be deemed to
be released from the Lien of this Agreement, and the Lender and the Trustee
shall execute such documents and instruments as AESOP Leasing may reasonably
request (including a power of attorney of the Trustee appointing the
Administrator to act as the agent of the Trustee in releasing the Lien of the
Trustee on Vehicles turned back or sold pursuant to the provisions of this
Section 7.3; which power of attorney shall be revocable by the Lender or the
Trustee at any time following the occurrence of a Liquidation Event of Default),
at AESOP Leasing’s expense, to evidence and/or accomplish such release.

SECTION 7.4. Change of Location or Name. So long as any of its Liabilities shall
remain outstanding or the Lender shall continue to have any Loan Commitment,
none of AESOP Leasing, PVHC or Quartx shall adopt or utilize a trade name or
change (i) the location of its records concerning its business and financial
affairs, (ii) its jurisdiction of organization or (iii) its legal name, identity
or corporate structure in each case without first giving the Trustee and the
Lender at least thirty (30) days’ advance written notice thereof and having
taken any and

-11-



--------------------------------------------------------------------------------



 



all action required to maintain and preserve the first-priority perfected Lien
of the Lender or the Trustee on the AESOP I Operating Lease Loan Collateral
(except, as to perfection and priority, with respect to Vehicles titled in the
states of Nebraska, Ohio and Oklahoma) free and clear of any Lien whatsoever
except for Permitted Liens; provided, however, that notwithstanding the
foregoing, none of AESOP Leasing, PVHC or Quartx shall change the location of
its records concerning its business and financial affairs or its jurisdiction of
organization to any place outside the United States of America.

SECTION 7.5. Deliveries; Further Assurances. (a) Each of AESOP Leasing, PVHC and
Quartx agrees that it will, at its sole expense, (i) immediately deliver or
cause to be delivered to the Lender (or the Trustee on behalf of the Secured
Parties), in due form for transfer (i.e., endorsed in blank), all securities,
chattel paper, instruments and documents, if any, at any time representing all
or any of the AESOP I Operating Lease Loan Collateral, other than the
Certificates of Title which shall be delivered to the Lender or the Trustee, as
applicable, after the occurrence of a Liquidation Event of Default, if such
delivery is reasonably necessary or appropriate to perfect or protect the
Lender’s (or the Trustee’s on behalf of the Secured Parties) security interest
in such AESOP I Operating Lease Loan Collateral, and (ii) execute and deliver,
or cause to be executed and delivered, to the Lender or the Trustee in due form
for filing or recording (and pay the cost of filing or recording the same in all
public offices reasonably deemed necessary or advisable by the Lender or the
Trustee), such assignments, security agreements, mortgages, consents, waivers,
financing statements and other documents, and do such other acts and things, all
as may from time to time be reasonably necessary or desirable to establish and
maintain to the satisfaction of the Lender (or the Trustee) a valid perfected
Lien on and security interest in all of the AESOP I Operating Lease Loan
Collateral (except, as to perfection, with respect to Vehicles titled in the
states of Nebraska, Ohio and Oklahoma) now or hereafter existing or acquired
(free of all other Liens whatsoever other than Permitted Liens) to secure
payment and performance of its Liabilities.

(b)     AESOP Leasing hereby authorizes each of the Lender and the Trustee to
file (provided that the Trustee shall have no obligation to so file) financing
or continuation statements, and amendments thereto and assignments thereof,
under the UCC in order to perfect its interest in the AESOP I Operating Lease
Loan Collateral.

SECTION 7.6. [RESERVED].

SECTION 7.7. [RESERVED].

SECTION 7.8. AESOP I Segregated Account. AESOP Leasing has established and shall
maintain in its name an account entitled “AESOP Leasing L.P. Account” (the
“AESOP I Segregated Account”). The AESOP I Segregated Account shall be
maintained (i) with a Qualified Institution, or (ii) as a segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the AESOP I Segregated Account. If the AESOP I Segregated Account is not
maintained in accordance with the previous sentence, then within ten
(10) Business Days after obtaining knowledge of such fact AESOP Leasing shall
establish a new AESOP I Segregated Account which complies with such sentence and
transfer into the new AESOP I Segregated Account all amounts then on deposit in
the non-qualifying AESOP I Segregated Account. The

-12-



--------------------------------------------------------------------------------



 



parties hereto acknowledge and agree that the monies held in the AESOP I
Segregated Account from time to time (i) are property of AESOP Leasing, (ii) are
not being pledged to secure any obligation to, or otherwise held in trust for,
the Lender or any of the persons specified in this Section 7.8 and (iii) are
available to satisfy the claims of creditors of AESOP Leasing generally;
provided, however, that nothing contained herein shall affect the rights of the
Lender to pursue all legal remedies available to it with respect to any amounts
payable by AESOP Leasing hereunder.

SECTION 8. REPRESENTATIONS AND WARRANTIES. To induce the Lender to enter into
this Agreement and to make Loans hereunder, AESOP Leasing represents and
warrants to the Lender as to itself, and each of PVHC and Quartx represents and
warrants to the Lender as to itself, as of the date hereof, as of the date of
each Loan made hereunder and as of each Series Closing Date that:

SECTION 8.1. Organization; Ownership; Power; Qualification. Each of AESOP
Leasing, PVHC and Quartx (i) is a limited partnership or a corporation, as the
case may be, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation, (ii) has the power and authority to
own its properties and to carry on its business as now being and hereafter
proposed to be conducted and (iii) is duly qualified, in good standing and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its businesses requires such qualification or
authorization.

SECTION 8.2. Authorization; Enforceability. Each of AESOP Leasing, PVHC and
Quartx has the power and has taken all necessary action to authorize it to
execute, deliver and perform this Agreement and each of the other Related
Documents to which it is a party in accordance with their respective terms, and
to consummate the transactions contemplated hereby and thereby. This Agreement
has been duly executed and delivered by each of AESOP Leasing, PVHC and Quartx
and is, and each of the other Related Documents to which any of AESOP Leasing,
PVHC or Quartx is a party is, a legal, valid and binding obligation of such
party enforceable in accordance with its terms.

SECTION 8.3. Compliance. The execution, delivery and performance by each of
AESOP Leasing, PVHC and Quartx of this Agreement and each other Related Document
to which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not (i) require any consent, approval,
authorization or registration not already obtained or effected, (ii) violate any
applicable law with respect to AESOP Leasing, PVHC or Quartx, as the case may
be, which violation could result in a material adverse effect on its financial
condition, business, prospects or properties or a Material Adverse Effect (as
set forth in clauses (ii) and (iii) of the definition thereof), (iii) conflict
with, result in a breach of, or constitute a default under the certificate of
limited partnership or limited partnership agreement of AESOP Leasing or under
the certificate of incorporation, as amended, or by-laws of each of PVHC and
Quartx, or under any indenture, agreement, or other instrument to which any of
AESOP Leasing, PVHC or Quartx is a party or by which its properties may be
bound, or (iv) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any of AESOP
Leasing, PVHC or Quartx except Permitted Liens.

-13-



--------------------------------------------------------------------------------



 



SECTION 8.4. [RESERVED].

SECTION 8.5. Litigation. There is no action, suit or proceeding pending against
or, to the knowledge of any of AESOP Leasing, PVHC or Quartx, threatened against
or affecting any of AESOP Leasing, PVHC or Quartx before any court or arbitrator
or any Governmental Authority in which there is a reasonable possibility of an
adverse decision that could materially adversely affect the financial position,
results of operations, business, properties, performance or condition (financial
or otherwise) of AESOP Leasing, PVHC or Quartx, as the case may be, or which in
any manner draws into question the validity or enforceability of this Agreement
or any other Related Document or the ability of any of AESOP Leasing, PVHC or
Quartx to comply with any of the respective terms hereunder or thereunder.

SECTION 8.6. Liens. The AESOP I Operating Lease Loan Collateral is free and
clear of all Liens other than (i) Permitted Liens and (ii) Liens in favor of the
Lender or the Trustee. The Lender (or the Trustee on behalf of the Secured
Parties) has obtained, as security for the Liabilities, a first-priority
perfected Lien on all AESOP I Operating Lease Loan Collateral (except, with
respect to perfection and priority, Vehicles titled in the states of Nebraska,
Ohio and Oklahoma). All Vehicle Perfection and Documentation Requirements with
respect to all Vehicles leased under the AESOP I Operating Lease on or after the
date hereof have and will continue to be satisfied in accordance with the terms
of this Agreement.

SECTION 8.7. Employee Benefit Plans. None of AESOP Leasing, PVHC or Quartx have
established and maintain or contribute to any employee benefit plan that is
covered by Title IV of ERISA, and none of AESOP Leasing, PVHC or Quartx will do
so, so long as the Loan Commitment has not expired, or any amount is owing to
the Lender hereunder.

SECTION 8.8. Investment Company Act. None of AESOP Leasing, PVHC or Quartx is or
is controlled by an “investment company”, within the meaning of the Investment
Company Act, and none of AESOP Leasing, PVHC or Quartx is subject to any other
statute which would impair or restrict its ability to perform its obligations
under this Agreement or the other Related Documents, and neither the entering
into or performance by any of AESOP Leasing, PVHC or Quartx of this Agreement
nor the issuance of the Loan Note violates any provision of the Investment
Company Act.

SECTION 8.9. Regulations T, U and X. None of AESOP Leasing, PVHC or Quartx is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T, U and X of the Board of Governors of the Federal
Reserve System). None of AESOP Leasing, PVHC or Quartx, any Affiliate of any of
AESOP Leasing, PVHC or Quartx or any Person acting on its or their behalf has
taken or will take action to cause the execution, delivery or performance of
this Agreement or the Loan Note, the making or existence of the Loans or the use
of proceeds of the Loans made hereunder to violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

SECTION 8.10. Proceeds. The proceeds of the Loans made hereunder will be used
solely to purchase or finance Eligible Vehicles that will be leased under the
AESOP I Operating Lease.

-14-



--------------------------------------------------------------------------------



 



SECTION 8.11. Legal Names; Record Locations; Jurisdiction of Organization.
Schedule 8.11 lists each of the locations where AESOP Leasing, PVHC or Quartx
maintains any records, and Schedule 8.11 also lists the legal name of each of
AESOP Leasing, PVHC and Quartx and each of their respective jurisdictions of
organization.

SECTION 8.12. Taxes. Each of AESOP Leasing, PVHC and Quartx has filed all tax
returns which have been required to be filed by it (except where the requirement
to file such return is subject to a valid extension), and has paid or provided
adequate reserves for the payment of all taxes shown due on such returns or
required to be paid as a condition to such extension, as well as all payroll
taxes and federal and state withholding taxes, and all assessments payable by it
that have become due, other than those that are payable without penalty or are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been established, and are being maintained, in
accordance with GAAP. As of the date hereof, to the best of AESOP Leasing’s,
PVHC’s and Quartx’s knowledge, there is no unresolved claim by a taxing
authority concerning AESOP Leasing’s, PVHC’s or Quartx’s tax liability for any
period for which returns have been filed or were due other than those contested
in good faith by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP.

SECTION 8.13. Governmental Authorizations. Each of AESOP Leasing, PVHC and
Quartx has all licenses, franchises, permits and other governmental
authorizations necessary for all businesses presently carried on by it
(including owning and leasing the real and personal property owned and leased by
it), except where failure to obtain such licenses, franchises, permits and other
governmental authorizations would not have a material adverse effect on its
financial condition, business, prospects or properties or a Material Adverse
Effect (as set forth in clauses (ii) and (iii) of the definition thereof).

SECTION 8.14. Compliance with Laws. Each of AESOP Leasing, PVHC and Quartx:
(i) is not in violation of any law, ordinance, rule, regulation or order of any
Governmental Authority applicable to it or its property, which violation would
have a material adverse effect on its financial condition, business, prospects
or properties or a Material Adverse Effect (as set forth in clauses (ii) and
(iii) of the definition thereof) and no such violation has been alleged,
(ii) has filed in a timely manner all reports, documents and other materials
required to be filed by it with any governmental bureau, agency or
instrumentality (and the information contained in each of such filings is true,
correct and complete in all material respects), except where failure to make
such filings would not have a material adverse effect on its financial
condition, business, prospects or properties or a Material Adverse Effect (as
set forth in clauses (ii) and (iii) of the definition thereof) and (iii) has
retained all records and documents required to be retained by it pursuant to any
Requirement of Law, except where failure to retain such records would not have a
material adverse effect on its financial condition, business, prospects or
properties or a Material Adverse Effect (as set forth in clauses (ii) and (iii)
of the definition thereof).

SECTION 8.15. Eligible Vehicles. Each Vehicle leased under the AESOP I Operating
Lease was, on the date of purchase or financing thereof by AESOP Leasing, an
Eligible Vehicle.

-15-



--------------------------------------------------------------------------------



 



SECTION 8.16. Manufacturer Programs. No Manufacturer Event of Default has
occurred and is continuing with respect to any Manufacturer of a Program
Vehicle.

SECTION 8.17. Absence of Default. AESOP Leasing is in compliance with all of the
provisions of its certificate of limited partnership and limited partnership
agreement and each of PVHC and Quartx is in compliance with all provisions of
its certificate of incorporation, as amended, and by-laws and no event has
occurred or failed to occur which has not been remedied or waived, the
occurrence or non-occurrence of which constitutes, or with the passage of time
or giving of notice or both would constitute, (i) an AESOP I Loan Event of
Default or a Potential AESOP I Loan Event of Default or (ii) a default or event
of default by any of AESOP Leasing, PVHC or Quartx under any indenture,
agreement or other instrument, or any judgment, decree or final order to which
any of AESOP Leasing, PVHC or Quartx is a party or by which any of AESOP
Leasing, PVHC or Quartx or any of its properties may be bound or affected.

SECTION 8.18. No Security Interest; Title to Assets. (a) This Agreement creates
a valid and continuing security interest (as defined in the UCC) in the AESOP I
Operating Lease Loan Collateral, which security interest is prior to all other
Liens (other than Permitted Liens) and is enforceable as such against the
creditors of and purchasers from the Borrower. The AESOP I Operating Lease Loan
Collateral constitutes “accounts,” “goods covered by certificates of title,”
“chattel paper,” or “general intangibles” or the “proceeds” thereof within the
meaning of the UCC. All action necessary (including the filing of UCC-1
financing statements, the assignment of rights under the Manufacturer Programs
to the Trustee, the notation on Certificates of Title for all Vehicles leased
under the AESOP I Operating Lease (other than the Vehicles titled in the states
of Nebraska, Ohio and Oklahoma) of the Trustee’s lien for the benefit of the
Noteholders) to protect and perfect CRCF’s security interest in the AESOP I
Operating Lease Loan Collateral and the Trustee’s security interest on behalf of
the Secured Parties in the Collateral now in existence and hereafter acquired or
created has been duly and effectively taken.

(b)     The Borrower has caused the filing of all appropriate financing
statements in the appropriate jurisdictions under the applicable law in order to
perfect the security interest in the AESOP I Operating Lease Loan Collateral
that constitute “accounts,” “chattel paper” and “general intangibles” under the
UCC granted to the Trustee. The Borrower has caused each Certificate of Title
for every Vehicle (other than Certificates of Title with respect to Vehicles
titled in the States of Nebraska, Ohio and Oklahoma) to show the Trustee as the
sole lienholder on such Certificate of Title. The Borrower has taken all steps
necessary to perfect its security interest against the Lessee under the AESOP I
Operating Lease, the related Lessee Agreements and any other agreements
constituting part of the Additional Lease Collateral. The original copy of the
AESOP I Operating Lease (Counterpart No. 1) has been delivered to the Trustee.

(c)     Each of AESOP Leasing, PVHC and Quartx has good, legal and marketable
title to, or a valid leasehold interest in, all of its assets. None of such
properties or assets is subject to any Liens (except for Permitted Liens),
claims or encumbrances. Except for financing statements or other filings with
respect to or evidencing Permitted Liens, no financing statement under the UCC
of any state, application for a Certificate of Title or certificate of
ownership, or other filing which names any of AESOP Leasing, PVHC or Quartx as
debtor or which covers or purports to cover any of the assets of any of AESOP
Leasing, PVHC or Quartx

-16-



--------------------------------------------------------------------------------



 



is on file in any state or other jurisdiction, and none of AESOP Leasing, PVHC
or Quartx has signed any such financing statement, application or instrument
authorizing any secured party or creditor of such Person thereunder to file any
such financing statement, application or filing other than with respect to
Permitted Liens. No Person other than the Trustee has been named on any
Certificate of Title for any Vehicle as the holder of any Lien on such Vehicle.
The Borrower is not aware of any judgment or tax lien filings against the
Borrower. The AESOP I Operating Lease has no marks or notations indicating that
it has been pledged, assigned or otherwise conveyed to any Person other than the
Trustee.

SECTION 8.19. Accuracy of Information. All data, certificates, reports,
statements, opinions of counsel, documents and other information furnished to
the Lender or the Trustee by or on behalf of any of AESOP Leasing, PVHC or
Quartx pursuant to any provision of any Related Document, or in connection with
or pursuant to any amendment or modification of, or waiver under, any Related
Document, shall, at the time the same are so furnished, (i) be complete and
correct in all material respects to the extent necessary to give the Lender or
the Trustee, as the case may be, true and accurate knowledge of the subject
matter thereof, (ii) not contain any untrue statement of a material fact and
(iii) not omit to state a material fact necessary in order to make the
statements contained therein (in light of the circumstances in which they were
made) not misleading, and the furnishing of the same to the Lender or the
Trustee, as the case may be, shall constitute a representation and warranty by
AESOP Leasing, PVHC or Quartx, as the case may be, made on the date the same are
furnished to the Lender or the Trustee, as the case may be, to the effect
specified in clauses (i), (ii) and (iii) above.

SECTION 9. AFFIRMATIVE COVENANTS. Until the expiration or termination of the
Loan Commitment and thereafter until the Loan Note and all other Liabilities are
paid in full, each of AESOP Leasing, PVHC and Quartx agrees that, unless at any
time the Lender shall otherwise expressly consent in writing:

SECTION 9.1. Existence; Foreign Qualification. Each of AESOP Leasing, PVHC and
Quartx will do and cause to be done at all times all things necessary to
(i) maintain and preserve its existence as a limited partnership or a
corporation, as the case may be, (ii) be, and ensure that it is, duly qualified
to do business and in good standing as a foreign limited partnership or foreign
corporation, as the case may be, in each jurisdiction where the nature of its
business makes such qualification necessary and the failure to so qualify would
have a material adverse effect on its financial condition, business, prospects
or properties or a Material Adverse Effect (as set forth in clauses (ii) and
(iii) of the definition thereof) and (iii) comply with all Contractual
Obligations and Requirements of Law binding upon it, except to the extent that
the failure to comply therewith would not, in the aggregate, have a material
adverse effect on its financial condition, business, prospects or properties or
a Material Adverse Effect (as set forth in clauses (ii) and (iii) of the
definition thereof).

SECTION 9.2. Books, Records and Inspections. AESOP Leasing will maintain
complete and accurate books and records with respect to the AESOP I Operating
Lease Loan Collateral and each of AESOP Leasing, PVHC and Quartx will permit any
Person designated by the Lender or the Trustee in writing to visit and inspect
any of its properties, corporate books and financial records and to discuss its
affairs, finances and accounts with its officers, its agents and

-17-



--------------------------------------------------------------------------------



 



its independent public accountants, all at such reasonable times and as often as
the Lender or the Trustee may reasonably request.

SECTION 9.3. Insurance. AESOP Leasing will obtain and maintain, or cause to be
obtained and maintained, with respect to all Vehicles leased under the AESOP I
Operating Lease (i) vehicle liability insurance to the full extent required by
law and in any event not less than $500,000 per Person and $1,000,000 per
occurrence, (ii) property damage insurance with a limit of $1,000,000 per
occurrence and (iii) excess coverage public liability insurance with a limit of
not less than $50,000,000 or the limit maintained from time to time by the
Lessee at any time hereafter, whichever is greater, with respect to all
passenger cars and vans comprising the Lessee’s rental fleet. The Lender
acknowledges and agrees that AESOP Leasing may, to the extent permitted by
applicable law, allow the Lessee to self-insure with respect to the Vehicles
leased under the AESOP I Operating Lease for the first $1,000,000 per
occurrence, or a greater amount up to a maximum of $3,000,000, with the consent
of each Enhancement Provider, per occurrence, of vehicle liability and property
damage insurance which is otherwise required to be insured hereunder. All such
policies shall be from financially sound and reputable insurers, shall name the
Lender, Original AESOP, PVHC, Quartx and the Trustee as additional insured
parties and, in the case of catastrophic physical damage insurance on such
Vehicles, shall name the Trustee as loss payee as its interest may appear and
will provide that the Lender and the Trustee shall receive at least ten
(10) days’ prior written notice of cancellation of such policies. AESOP Leasing
will notify promptly the Lender and the Trustee of any curtailment or
cancellation of the Lessee’s right to self-insure in any jurisdiction.

SECTION 9.4. Manufacturer Programs. AESOP Leasing will turn in, or cause to be
turned in, the Vehicles leased under the AESOP I Operating Lease which are
Program Vehicles (subject to the redesignation provisions of Section 2.7 of the
AESOP I Operating Lease) to the relevant Manufacturer within the Repurchase
Period therefor, including in a transaction with respect to a Relinquished
Vehicle pursuant to the Master Exchange Agreement (unless AESOP Leasing pays in
full the Loan with respect to a Program Vehicle pursuant to Section 5.2 or sells
a Program Vehicle and, prior to the end of the Repurchase Period therefor,
receives sales proceeds thereof in cash in an amount equal to or greater than
the repurchase price under such Manufacturer Program); and will comply with all
of its obligations under each Manufacturer Program.

SECTION 9.5. Reporting Requirements. AESOP Leasing will furnish, or cause to be
furnished, to the Lender and the Trustee and, in the case of items (ii) and
(iii) below, each Rating Agency and each Enhancement Provider:

(i)     Reports. All reports of the Lessee required to be delivered to AESOP
Leasing pursuant to Section 31.5 of the AESOP I Operating Lease;

(ii)     AESOP I Loan Events of Default; Amortization Events; Exchange Agreement
Termination Events. As soon as possible but in any event within two (2) Business
Days after the occurrence thereof, notice of (A) any Potential AESOP I Loan
Event of Default or AESOP I Loan Event of Default, a written statement of an
Authorized Officer describing such event and the action that AESOP Leasing
proposes to take with respect

-18-



--------------------------------------------------------------------------------



 



thereto; (B) any Potential Amortization Event or Amortization Event; and (C) any
Exchange Agreement Termination Event;

(iii)     Manufacturers. Promptly after obtaining actual knowledge thereof,
notice of any Manufacturer Event of Default or termination or replacement of a
Manufacturer Program;

(iv)     Notice of Liens and Vicarious Liability Claims. On each Determination
Date, AESOP Leasing shall forward to CRCF, the Trustee, the Paying Agent, the
Rating Agencies and each Enhancement Provider, (A) an Officer’s Certificate of
AESOP Leasing certifying as to whether, to the knowledge of AESOP Leasing,
(x) any Lien exists on any of the AESOP I Operating Lease Loan Collateral or
(y) any vicarious liability claims shall have been made against AESOP Leasing as
a result of its ownership of the Vehicles leased under the AESOP I Operating
Lease or against PVHC or Quartx as a result of its holding legal title to the
Vehicles leased under the AESOP I Operating Lease and (B) a written statement of
an Authorized Officer summarizing each such Lien or claim and the action that
AESOP Leasing proposes to take with respect thereto; and

(v)     Other. Promptly, from time to time, such other information, documents,
or reports respecting the AESOP I Loan Collateral or the condition or
operations, financial or otherwise, of any of AESOP Leasing, PVHC or Quartx as
the Lender or the Trustee may from time to time reasonably request in order to
protect the interests of the Lender or the Trustee under or as contemplated by
this Agreement or any other Related Document.

SECTION 9.6. Payment of Taxes; Removal of Liens. Each of AESOP Leasing, PVHC and
Quartx will pay when due all taxes, assessments, fees and governmental charges
of any kind whatsoever that may be at any time lawfully assessed or levied
against or with respect to AESOP Leasing, PVHC or Quartx, as the case may be, or
its property and assets or any interest thereon. Notwithstanding the previous
sentence, but subject in any case to the other requirements hereof and of the
Related Documents, none of AESOP Leasing, PVHC or Quartx shall be required to
pay any tax, charge, assessment or imposition nor to comply with any law,
ordinance, rule, order, regulation or requirement so long as AESOP Leasing, PVHC
or Quartx, as the case may be, shall contest, in good faith, the amount or
validity thereof, in an appropriate manner or by appropriate proceedings. Each
such contest shall be promptly prosecuted to final conclusion (subject to the
right of AESOP Leasing, PVHC or Quartx, as the case may be, to settle any such
contest).

SECTION 9.7. Business. Each of AESOP Leasing, PVHC and Quartx will engage only
in businesses conducted on the date hereof and that are permitted by, in the
case of AESOP Leasing, its limited partnership agreement and, in the case of
PVHC and Quartx, their respective Certificates of Incorporation and By-Laws.

SECTION 9.8. Maintenance of the Vehicles. AESOP Leasing will maintain or cause
to be maintained in good repair, working order, and condition all of the
Vehicles leased under the AESOP I Operating Lease, except to the extent that any
such failure to comply with such requirements does not, in the aggregate,
materially adversely affect the interests of the

-19-



--------------------------------------------------------------------------------



 



Lender under this Agreement or the interests of the Secured Parties under the
Indenture or the likelihood of repayment of the Loans made hereunder. From time
to time AESOP Leasing will make or cause to be made all appropriate repairs,
renewals, and replacements with respect to the Vehicles leased under the AESOP I
Operating Lease.

SECTION 9.9. Maintenance of Separate Existence. AESOP Leasing will do all things
necessary to continue to be readily distinguishable from CCRG, Original AESOP,
AESOP Leasing II, CRCF, the Affiliates of the foregoing or any other affiliated
or unaffiliated entity and to maintain its existence as a limited partnership
separate and apart from that of Original AESOP, AESOP Leasing II, CCRG, CRCF and
Affiliates of the foregoing including, without limitation:

(i)     practicing and adhering to organizational formalities, such as
maintaining appropriate books and records;

(ii)     observing all organizational formalities in connection with all
dealings between itself and CRCF, Original AESOP, AESOP Leasing II, CCRG, the
Affiliates of the foregoing or any other affiliated or unaffiliated entity;

(iii)     observing all procedures required by its certificate of limited
partnership, its limited partnership agreement and the laws of the State of
Delaware;

(iv)     acting solely in its name and through its duly authorized officers or
agents in the conduct of its businesses;

(v)     managing its business and affairs by or under the direction of its
general partner;

(vi)     ensuring that its general partner duly authorizes all of its actions;

(vii)     ensuring the receipt of proper authorization, when necessary, from its
limited partner(s) for its actions;

(viii)     requiring its general partner to maintain at least two corporate
directors who are Independent Directors;

(ix)     owning or leasing (including through shared arrangements with
Affiliates) all office furniture and equipment necessary to operate its
business;

(x)     not (A) having or incurring any debt or obligations to any of Original
AESOP, AESOP Leasing II, CRCF, CCRG, the Affiliates of the foregoing or any
other affiliated or unaffiliated entity, except for the obligations to CRCF
under the AESOP I Loan Agreements or other obligations incurred on an
arm’s-length basis and permitted under the Related Documents; (B) having
obligations guaranteed by Original AESOP, AESOP Leasing II, CCRG or CRCF or any
Affiliates of the foregoing; (C) holding itself out as responsible for debts of
Original AESOP, AESOP Leasing II, CRCF or CCRG or any Affiliates of the
foregoing or for decisions or actions with respect to the affairs of Original
AESOP, AESOP Leasing II, CCRG or CRCF or any Affiliates of the foregoing;

-20-



--------------------------------------------------------------------------------



 



(D) failing to correct any known misrepresentation with respect to the statement
in clause (B); (E) operating or purporting to operate as an integrated, single
economic unit with respect to Original AESOP, AESOP Leasing II, CRCF, CCRG, the
Affiliates of the foregoing or any other affiliated or unaffiliated entity;
(F) seeking to obtain credit or incur any obligation to any third party based
upon the assets of Original AESOP, AESOP Leasing II, CRCF, CCRG, the Affiliates
of the foregoing or any other affiliated or unaffiliated entity; (G) inducing
any such third party to reasonably rely on the creditworthiness of Original
AESOP, AESOP Leasing II, CRCF, CCRG, the Affiliates of the foregoing or any
other affiliated or unaffiliated entity; and (H) being directly or indirectly
named as a direct or contingent beneficiary or loss payee on any insurance
policy of Original AESOP, AESOP Leasing II, CRCF or CCRG or any Affiliates of
the foregoing other than as required by the Related Documents with respect to
insurance on the Vehicles;

(xi)     other than as provided in the Related Documents, maintaining its
deposit and other bank accounts and all of its assets separate from those of any
other Person;

(xii)     maintaining its financial records separate and apart from those of any
other Person;

(xiii)     disclosing in its annual financial statements the effects of the
transactions contemplated by the Related Documents in accordance with GAAP,
applied on a consistent basis;

(xiv)     setting forth clearly in its financial statements its separate assets
and liabilities and the fact that the Vehicles leased under the AESOP I
Operating Lease are owned by AESOP Leasing;

(xv)     not suggesting in any way, within its financial statements, that its
assets are available to pay the claims of creditors of Original AESOP, AESOP
Leasing II, CRCF, CCRG, the Affiliates of the foregoing or any other affiliated
or unaffiliated entity;

(xvi)     compensating all its employees, officers, consultants and agents for
services provided to it by such Persons out of its own funds;

(xvii)     maintaining office space separate and apart from that of Original
AESOP, AESOP Leasing II, CRCF, CCRG or any Affiliates of the foregoing (even if
such office space is subleased from or is on or near premises occupied by
Original AESOP, AESOP Leasing II, CRCF, CCRG or any Affiliates of the foregoing)
and a telephone number separate and apart from that of Original AESOP, AESOP
Leasing II, CRCF, CCRG or any Affiliates of the foregoing;

(xviii)     conducting all oral and written communications, including, without
limitation, letters, invoices, purchase orders, contracts, statements, and
applications solely in its own name;

(xix)     having separate stationery from Original AESOP, AESOP Leasing II,
CRCF, CCRG, the Affiliates of the foregoing or any other affiliated or
unaffiliated entity;

-21-



--------------------------------------------------------------------------------



 



(xx)     accounting for and managing all of its liabilities separately from
those of Original AESOP, AESOP Leasing II, CRCF, CCRG or any Affiliates of the
foregoing;

(xxi)     allocating, on an arm’s-length basis, all shared operating services,
leases and expenses, including, without limitation, those associated with the
services of shared consultants and agents and shared computer and other office
equipment and software; and otherwise maintaining an arm’s-length relationship
with each of Original AESOP, AESOP Leasing II, CRCF, CCRG, the Affiliates of the
foregoing or any other affiliated or unaffiliated entity;

(xxii)     refraining from filing or otherwise initiating or supporting the
filing of a motion in any bankruptcy or other insolvency proceeding involving
Original AESOP, AESOP Leasing II, CRCF, AESOP Leasing, CCRG or any Affiliate of
CCRG, to substantively consolidate Original AESOP, AESOP Leasing II, CRCF, AESOP
Leasing with CCRG or any Affiliate of CCRG;

(xxiii)     remaining solvent and assuring adequate capitalization for the
business in which it is engaged; and

(xxiv)     conducting all of its business (whether written or oral) solely in
its own name so as not to mislead others as to the identity of each of Original
AESOP, AESOP Leasing II, AESOP Leasing, CRCF, CCRG and the Affiliates of the
foregoing or any other affiliated or unaffiliated entity.

AESOP Leasing acknowledges its receipt of a copy of those certain opinion
letters issued by White & Case LLP dated the date hereof addressing the issue of
substantive consolidation as they may relate to CCRG and each affiliate of CCRG
on the one hand and any of Original AESOP, AESOP Leasing II, CRCF and AESOP
Leasing on the other hand and as among Original AESOP, AESOP Leasing II, AESOP
Leasing and CRCF. AESOP Leasing hereby agrees to maintain in place all policies
and procedures, and take and continue to take all action, described in the
factual assumptions set forth in such opinion letters and relating to it.

SECTION 9.10. Manufacturer Payments; Sales Proceeds. AESOP Leasing will cause
each Manufacturer and auction dealer to make all payments under the Manufacturer
Programs with respect to Program Vehicles, including all payments with respect
to Relinquished Vehicles, directly to the Collection Account or a Joint
Collection Account, as applicable. Any such payments from Manufacturers or
related auction dealers received directly by AESOP Leasing, will be, within two
(2) Business Days of receipt, deposited into the Collection Account or a Joint
Collection Account. AESOP Leasing shall, within two (2) Business Days of receipt
thereof, deposit into the Collection Account or a Joint Collection Account, as
applicable, all amounts representing the proceeds from sales of Program Vehicles
by auction dealers under a Guaranteed Depreciation Program and sales of Vehicles
(including amounts paid by a Manufacturer as a result of the sale of such
Vehicle outside such Manufacturer’s Manufacturer Program) to third parties
(other than under any related Manufacturer Program) and all payments with
respect to other AESOP I Loan Collateral (other than the AESOP I Loan Collateral
described in the last sentence of this paragraph). Insurance proceeds and
warranty payments with respect to Vehicles will only be deposited into the
Collection Account if an Amortization

-22-



--------------------------------------------------------------------------------



 



Event or Potential Amortization Event shall have occurred and be continuing.
AESOP Leasing acknowledges that payments received from or on behalf of
Manufacturers under the Manufacturer Programs with respect to Relinquished
Vehicles shall be disbursed in accordance with the Master Exchange Agreement and
the Escrow Agreement.

SECTION 9.11. Maintenance of Properties. Each of AESOP Leasing, PVHC and Quartx
will maintain or cause to be maintained in the ordinary course of business in
good repair, working order and condition (reasonable wear and tear excepted) all
properties, including, without limitation, vehicles necessary for the operation
of its businesses (whether owned or held under lease), and from time to time
make or cause to be made all needed and appropriate repairs, renewals,
replacements, additions, betterments and improvements thereto, except to the
extent no material adverse effect on its financial condition, business,
prospects or properties or a Material Adverse Effect (as set forth in clauses
(ii) and (iii) of the definition thereof) could result, and maintain good, legal
and marketable title to, or a valid leasehold interest in, all of its assets,
free and clear of all Liens except for Permitted Liens, and except to the extent
sold or otherwise disposed of in accordance with this Agreement or any other
Related Document.

SECTION 9.12. Verification of Title. AESOP Leasing will, on an annual basis,
cause a title check to be performed by an independent nationally recognized firm
of certified public accountants acceptable to the Trustee and each Enhancement
Provider on a statistical sample of all Vehicles leased under the Leases
designed to provide a ninety-five percent (95%) confidence level that no more
than five percent (5%) of the Certificates of Title for such Vehicles did not
correctly reference the Trustee, as first lienholder, and the Lessor of such
Vehicle or its Permitted Nominee or, in the case of Financed Vehicles, CCRG, a
Permitted Sublessee or any of their respective Permitted Nominees, as owner, and
cause such party to deliver a report stating that, within the confidence level
set forth above, no more than five percent (5%) of the Certificates of Title did
not correctly reference the lienholder or owner of the Vehicles described in the
immediately preceding clause.

SECTION 9.13. [RESERVED].

SECTION 9.14. Delivery of Information. Each of AESOP Leasing, PVHC and Quartx
will provide to the Lender any information or materials necessary for the Lender
to comply with its obligations under the Indenture.

SECTION 9.15. Master Exchange Agreement and Escrow Agreement. AESOP Leasing will
comply in all material respects with all of its obligations under the Master
Exchange Agreement and the Escrow Agreement.

SECTION 9.16. Vehicles. AESOP Leasing will maintain good and marketable title to
each Vehicle purchased by AESOP Leasing with the proceeds of Loans made
hereunder and leased under the AESOP I Operating Lease, free and clear of all
Liens and encumbrances, other than any Permitted Liens.

SECTION 9.17. Assignments. AESOP Leasing will deliver to the Trustee on or prior
to the Restatement Effective Date, and thereafter, as necessary to comply with
the terms of the Related Documents, executed counterparts of the Assignment
Agreements related to the

-23-



--------------------------------------------------------------------------------



 



assignment of rights under each Manufacturer Program to which any Vehicle leased
under the AESOP I Operating Lease is subject in accordance herewith, duly
executed by CRCF, AESOP Leasing, BRAC, ARAC, AESOP Leasing II, CCRG, the
Intermediary, the Trustee and each applicable Manufacturer.

SECTION 9.18. Notation of Liens. AESOP Leasing shall have delivered to the
Lender and the Trustee on or prior to the Restatement Effective Date and will
deliver on an ongoing basis, as applicable, evidence (which, in the case of the
filing of financing statements on form UCC-1, may be telephonic confirmation of
such filing, followed by prompt written confirmation) that it has caused or is
causing the Trustee’s name to be noted on the Certificate of Title for each
Vehicle leased under the AESOP I Operating Lease (other than Certificates of
Title for Vehicles titled in the states of Nebraska, Ohio and Oklahoma) in
accordance herewith and all filings (including filings of financing statements
on form UCC-1) and recordings have been accomplished as may be required by law
to establish, perfect (other than perfection of the security interest of the
Trustee in Vehicles by notation of the lien of the Trustee on the Certificates
of Title for Vehicles titled in the states of Nebraska, Ohio and Oklahoma),
protect and preserve the rights, titles, interests, remedies, powers,
privileges, licenses and security interest of the Trustee in such Vehicles and
other AESOP I Operating Lease Loan Collateral for the benefit of the Secured
Parties.

SECTION 9.19. Replacement of Intermediary. If at any time, JPMorgan Chase Bank
does not have a short-term indebtedness rating of “P-1” from Moody’s and at
least “A-1” from S&P and a long-term indebtedness rating of at least “A2” from
Moody’s and at least “A” from S&P, AESOP Leasing shall, within thirty (30) days
thereafter, (x) replace the Intermediary with a Person that is a
bankruptcy-remote special purpose entity, all of the equity, in which is owned
either (1) by a Person that has a short-term indebtedness rating of “P-1” from
Moody’s and at least “A-1” from S&P and a long-term indebtedness rating of at
least “A2” from Moody’s and at least “A” from S&P or (2) directly and indirectly
(to the extent any such indirect owner has a greater than 10% indirect ownership
interest in the Intermediary) solely by Persons that are eligible to be debtors
under the Bankruptcy Code and satisfy the Rating Agency Consent Condition with
respect to such replacement or (y) satisfy the Rating Agency Consent Condition
with respect to the Intermediary continuing as the Intermediary under the Master
Exchange Agreement.

SECTION 9.20. [RESERVED]

SECTION 9.21. [RESERVED]

SECTION 9.22. Non-Program Vehicle Report. On or before the second Determination
Date immediately following June 30 and December 31 of each calendar year, AESOP
Leasing shall cause a firm of nationally recognized independent public
accountants (who may also render other services to AESOP Leasing or CCRG and who
is acceptable to the Rating Agencies and each Enhancement Provider) to furnish a
report to the Lender, the Trustee, each Enhancement Provider and the Rating
Agencies to the effect that they have performed certain agreed upon procedures
(which shall be acceptable to each Enhancement Provider) with respect to the
calculation of (i) the Disposition Proceeds obtained from the sale or other
disposition of all Non-Program Vehicles (other than Casualties) sold or
otherwise disposed of during each Related

-24-



--------------------------------------------------------------------------------



 



Month in such period, (ii) the respective Net Book Values of such Non-Program
Vehicles, and (iii) the Non-Program Fleet Market Value and compared such
calculations with the corresponding amounts set forth in the Monthly
Certificates prepared pursuant to Section 4.1(b) of the Base Indenture and that
on the basis of such comparison such accountants are of the opinion that such
amounts are in agreement, except for such exceptions as they believe to be
immaterial and such other exceptions as shall be set forth in such report. With
respect to the calculations described in the foregoing clause (iii), such report
shall make the comparison described with respect to the Non-Program Fleet Market
Value only as of the last Determination Date in the period as to which the
report is made. On or before the second Determination Date immediately following
March 31 and September 30 of each calendar year, AESOP Leasing shall furnish an
Officer’s Certificate of AESOP Leasing to the Lender, the Trustee, each
Enhancement Provider and the Rating Agencies to the effect that the officer
making such certification has compared or caused to be compared the calculations
described in clauses (i) and (ii) above with the corresponding amounts set forth
in the Monthly Certificates prepared pursuant to Section 4.1(b) of the Base
Indenture, and has compared or caused to be compared the calculation described
in clause (iii) above with the corresponding amount set forth in the Monthly
Certificate prepared pursuant to Section 4.1(b) of the Base Indenture as of the
last Determination Date in the period as to which the Officer’s Certificate is
given, and that on the basis of such comparison such officer is of the opinion
that such amounts are in agreement, except for such exceptions as shall be set
forth in such Officer’s Certificate.

SECTION 9.23. Sale of Non-Program Vehicles Returned to AESOP Leasing. In the
event that any Non-Program Vehicle leased under the AESOP I Operating Lease is
returned to AESOP Leasing in accordance with Section 2.6(b) of the AESOP I
Operating Lease, AESOP Leasing shall use commercially reasonable efforts to
arrange for the sale of such Vehicle, either directly itself or through the
Intermediary, and to maximize the sale price thereof. AESOP Leasing shall not
return or cause to be returned a Non-Program Vehicle to a Manufacturer under a
Manufacturer Program unless the conditions set forth in Section 2.6(b)(ii) of
the AESOP I Operating Lease shall have been satisfied with respect to such
disposition.

SECTION 9.24. UCC Filings. On or before the third (3rd) Business Day following
the Restatement Effective Date, AESOP Leasing shall file or cause to be filed
with the Secretary of State of the State of Delaware the UCC financing
statements and the amendments to UCC financing statements delivered in
accordance with Section 11.1(h).

SECTION 10. NEGATIVE COVENANTS. Until the expiration or termination of the Loan
Commitment and thereafter until the Loan Note and all other Liabilities are paid
in full, each of AESOP Leasing, PVHC and Quartx agrees that, unless at any time
the Lender shall otherwise expressly consent in writing, it will not:

SECTION 10.1. Liens. Create, incur, assume or permit to exist any Lien upon any
of its Assets (including the AESOP I Collateral), other than Permitted Liens.

SECTION 10.2. Other Indebtedness. Create, assume, incur, suffer to exist or
otherwise become or remain liable in respect of any Indebtedness other than
(i) Indebtedness hereunder and (ii) Indebtedness permitted under any other
Related Document.

-25-



--------------------------------------------------------------------------------



 



SECTION 10.3. Mergers, Consolidations. Except as may be permitted by the express
written approval of the Trustee and the Lender, merge with or into, enter into
any joint venture or other association with, or consolidate with, any other
Person.

SECTION 10.4. Sales of Assets. Sell, lease, transfer, liquidate or otherwise
dispose of any Assets, except as contemplated by the Related Documents.

SECTION 10.5. Acquisition of Assets. Acquire, by long-term or operating lease or
otherwise, any Assets except pursuant to the terms of the Related Documents.

SECTION 10.6. Dividends, Officers’ Compensation, etc. (i) Declare or pay any
distributions on any of its partnership interests or capital stock, as the case
may be, or make any other distribution on, or any purchase, redemption or other
acquisition of, any of its partnership interests or any shares of its capital
stock, as the case may be, except, in the case of AESOP Leasing, AESOP Leasing
may make distributions out of funds in the AESOP I Segregated Account or on its
partnership interests provided that no Amortization Event, Potential
Amortization Event, AESOP I Operating Lease Vehicle Deficiency, Aggregate Asset
Amount Deficiency, Enhancement Deficiency, Event of Default, Liquidation Event
of Default, Limited Liquidation Event of Default, Potential Enhancement
Agreement Event of Default, Enhancement Agreement Event of Default, Potential
AESOP I Operating Lease Event of Default, AESOP I Operating Lease Event of
Default, Potential AESOP I Operating Lease Loan Event of Default or AESOP I
Operating Lease Loan Event of Default has occurred or is continuing or would
result therefrom, or (ii) pay any wages or salaries or other compensation to
officers, employees or others except out of earnings computed in accordance with
GAAP applied on a consistent basis and, in the case of AESOP Leasing, only from
funds in the AESOP I Segregated Account.

SECTION 10.7. Organizational Documents. Amend any of its organizational
documents, including its certificate of limited partnership or limited
partnership agreement or certificate of incorporation or by-laws, as the case
may be, unless prior to such amendment, the Rating Agency Consent Condition has
been met with respect to such amendment.

SECTION 10.8. Investments. Make, incur, or suffer to exist any loan, advance,
extension of credit or other investment in any Person other than pursuant to the
Related Documents.

SECTION 10.9. Regulations T, U and X. Use or permit any proceeds of the Loans
made hereunder to be used, either directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of “purchasing or carrying margin
stock” within the meaning of Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as amended from time to time.

SECTION 10.10. Other Agreements. Enter into any agreement containing any
provision which would be violated or breached by the performance of its
obligations hereunder or under any instrument or document delivered or to be
delivered by it hereunder or in connection herewith.

SECTION 10.11. Use of Vehicles. Use or allow the Vehicles leased under the AESOP
I Operating Lease to be used (i) in any manner that would make Program Vehicles

-26-



--------------------------------------------------------------------------------



 



ineligible for repurchase under an Eligible Manufacturer Program, (ii) for any
illegal purposes or (iii) in any manner that could subject the Vehicles to
confiscation.

SECTION 10.12. Use of Proceeds. Use or permit the proceeds of the Loans made
hereunder to be used for any purpose other than to purchase or finance Eligible
Vehicles that will be leased under the AESOP I Operating Lease.

SECTION 10.13. Limitations on the Acquisition or Redesignation of Certain
Vehicles. Unless otherwise specified in the related Supplement or unless waived
by the Required Noteholders as specified in the related Supplement, permit
(a) the Non-Eligible Manufacturer Amount as of any Payment Date to exceed any
applicable Maximum Non-Eligible Manufacturer Amount, (b) the Financed Vehicle
Amount as of any Payment Date to exceed any applicable Maximum Financed Vehicle
Amount, (c) the Non-Program Vehicle Amount as of any Payment Date to exceed any
applicable Maximum Non-Program Vehicle Amount, (d) the aggregate Net Book Value
of all Vehicles leased under the Leases and manufactured by a particular
Manufacturer or group of Manufacturers as of any Payment Date to exceed any
applicable Maximum Manufacturer Amount and (e) the Specified States Amount as of
any Payment Date to exceed any applicable Maximum Specified States Amount.

SECTION 10.14. Maximum Vehicle Age. Permit at any time the age of any
Non-Program Vehicle leased under the AESOP I Operating Lease, calculated from
the date of the original manufacturer invoice for such Vehicle, to exceed
eighteen (18) months.

SECTION 10.15. Master Exchange Agreement. (i) Consent to any amendment or
modification to, or waiver of, any provision of the Master Exchange Agreement,
the Escrow Agreement or any Sublease, or (ii) appoint a successor or replacement
to the Person acting as Intermediary under the Master Exchange Agreement, or to
the Person acting as escrow agent under the Escrow Agreement, in each case
without (x) the prior written consent of the Trustee and (y) the satisfaction of
the Rating Agency Consent Condition.

SECTION 11. CONDITIONS.

SECTION 11.1. Effectiveness of Amended and Restated Agreement. The effectiveness
of this Agreement shall be subject to the prior or concurrent (i) delivery of
each of the following documents to the Lender and, if not otherwise required to
be delivered to the Trustee by any other Related Document, to the Trustee and
any Enhancement Provider, as applicable (in form and substance satisfactory to
the Lender and, if applicable, the Trustee and any Enhancement Provider) and
(ii) satisfaction of the following conditions, as applicable:

(a)     Certificate of Limited Partnership; Certificates of Incorporation. The
certificate of limited partnership of AESOP Leasing, duly certified by the
Secretary of State of the State of Delaware, together with a copy of the limited
partnership agreement of AESOP Leasing, duly certified by the Secretary or an
Assistant Secretary of Original AESOP. The certificate of incorporation of each
of Original AESOP, PVHC and Quartx, duly certified by the Secretary of State of
the State of Delaware, together with a copy of the by-laws of each of Original
AESOP, PVHC and Quartx, duly certified by the Secretary or an Assistant
Secretary of Original AESOP, PVHC and Quartx, as the case may be;

-27-



--------------------------------------------------------------------------------



 



(b)     Resolutions. Copies of resolutions of the Board of Directors of each of
Original AESOP, PVHC and Quartx, authorizing or ratifying the execution,
delivery and performance of those documents and matters required of it with
respect to this Agreement, duly certified by the Secretary or an Assistant
Secretary of Original AESOP, PVHC and Quartx, as the case may be;

(c)     Consents, etc. Certified copies of all documents evidencing any
necessary limited partnership or corporate action, consents and governmental
approvals (if any) with respect to this Agreement;

(d)     Incumbency and Signatures. A certificate of the Secretary or an
Assistant Secretary of each of Original AESOP, PVHC and Quartx certifying the
names of the individual or individuals authorized to sign this Agreement and the
other Related Documents to be executed by it, together with a sample of the true
signature of each such individual (the Lender may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein);

(e)     Opinions of Counsel. The opinions of counsel required to be delivered by
Section 2.2 of the Base Indenture;

(f)     Good Standing Certificates. Certificates of good standing for each of
AESOP Leasing, Original AESOP, PVHC and Quartx in the jurisdiction of its
organization and the jurisdiction of its principal place of business;

(g)     Search Reports. A written search report from a Person satisfactory to
the Lender and the Trustee listing all effective financing statements that name
any of AESOP Leasing, PVHC or Quartx, as debtor or assignor, and that are filed
and the jurisdictions in which filings were made pursuant to subsection (h)
below, together with copies of such financing statements, and tax and judgment
lien search reports from a Person satisfactory to the Lender and the Trustee
showing no evidence of such liens filed against AESOP Leasing, PVHC or Quartx;

(h)     Financing Statements. Draft financing statements or amendments to
financing statements previously filed, naming (1) AESOP Leasing as debtor,
(2) PVHC as debtor and (3) Quartx as debtor, and the Lender as secured party and
the Trustee as assignee or other, similar instruments or documents, if any, as
may be necessary or, in the reasonable opinion of the Lender and the Trustee,
desirable under the UCC of all applicable jurisdictions to perfect the Lender’s
and the Trustee’s interest in the AESOP I Loan Collateral;

(i)     Enhancement. The Enhancement Amount with respect to any Series of Notes
Outstanding as of the Restatement Effective Date is equal to or exceeds the
Required Enhancement Amount for such Series;

(j)     Leases. An executed copy of the Second Amended and Restated AESOP I
Operating Lease and all documents required to be delivered by the Lessee to the
Lessor pursuant thereto, and all conditions to the effectiveness thereof shall
have been satisfied;

(k)     Assignment Agreement. An executed copy of an Assignment Agreement with
respect to each Manufacturer Program to which any Vehicle leased under the AESOP
I Operating Lease is subject as of the Restatement Effective Date and an
Officer’s Certificate, duly

-28-



--------------------------------------------------------------------------------



 



executed by an Authorized Officer of AESOP Leasing, certifying that each such
copy is true, correct and complete as of the Restatement Effective Date, that
such Manufacturer Program shall be in full force and effect and enforceable
against the related Manufacturer and that a copy of such Manufacturer Program
shall have been delivered to the Trustee;

(l)     Indenture. The Base Indenture, dated the Restatement Effective Date,
duly executed by the Lender and the Trustee, and all conditions to the
effectiveness thereof shall have been satisfied in all respects;

(m)     Master Exchange Agreement and Related Documents. Executed copies of the
Master Exchange Agreement and the Escrow Agreement; and all conditions to the
effectiveness of each such agreement shall have been satisfied;

(n)     Loan Agreements. Each of the other Loan Agreements, as amended and
restated as of the Restatement Effective Date, shall have become effective
simultaneously with this Agreement; and

(o)     Other. Such other documents as the Trustee or the Lender may reasonably
request.

SECTION 11.2. All Loans. All Loans hereunder shall be subject to the further
conditions precedent that (a) if the amount of Enhancement with respect to any
Series of Notes is increased or if the current Enhancement with respect to any
Series of Notes is replaced, to the extent such additional or replacement
Enhancement is in the form of an unfunded commitment (including, without
limitation, a letter of credit), AESOP Leasing shall cause the delivery to the
Lender, the Trustee, the Enhancement Providers, if any, for any Series of Notes
issued and outstanding on the date of such opinion(s), Placement Agents, if any,
and the Rating Agencies on or prior to the effectiveness of such additional or
replacement Enhancement of opinion(s) of counsel as to the enforceability of
such additional or replacement Enhancement substantially similar to the original
opinions delivered with respect to such Enhancement, (b) the Lender shall have
received a completed Loan Request therefor and a copy of the related Vehicle
Order, (c) all conditions precedent to the issuance of any Series of Notes after
the Initial Closing Date shall have been satisfied in accordance with the
related Supplement and (d) on the date of such Loan the following statements
shall be true (and AESOP Leasing, by accepting the amount of such Loan, shall be
deemed to have represented and warranted that): (i) the representations and
warranties contained in Section 8 are true and correct on and as of such date
with the same effect as though made on and as of such date and shall be deemed
to have been made on such date and (ii) no Potential AESOP I Operating Lease
Loan Event of Default or AESOP I Operating Lease Loan Event of Default has
occurred and is continuing or would result from the making of such Loan or from
the application of the proceeds of such Loan.

SECTION 11.3. All Transactions Under Master Exchange Agreement. Each transfer by
AESOP Leasing of a Relinquished Vehicle to the Intermediary pursuant to the
Master Exchange Agreement shall be subject to the satisfaction of each of the
following conditions: (a) no Manufacturer Event of Default with respect to the
Manufacturer Program pursuant to which such Relinquished Vehicle is intended to
be transferred pursuant to the Master Exchange Agreement shall have occurred and
be continuing at the time of such transfer; (b) in connection

-29-



--------------------------------------------------------------------------------



 



with the transfer of any Program Vehicle to the Intermediary, AESOP Leasing
shall have contracted to sell such Program Vehicle pursuant to an Eligible
Manufacturer Program (the Manufacturer party to which shall have consented to
the purchase and sale of Vehicles by the Intermediary pursuant to an Assignment
Agreement, which consent shall not have been revoked) and shall have directed
the Intermediary to sell such Program Vehicle pursuant to such Eligible
Manufacturer Program on the date such Program Vehicle becomes Relinquished
Property pursuant to the Master Exchange Agreement; (c) on the date of any
transfer of any Relinquished Vehicle to the Intermediary, the only obligations
or liabilities, if any, secured by such Relinquished Vehicle are the Loans
and/or any other obligations or liabilities arising under the Related Documents
(d) on the date of any such transfer, no QI Parent Downgrade Event has occurred
(unless the Rating Agency Consent Condition has been satisfied with respect to
such transfers continuing with the Intermediary); and (e) on the date of any
such transfer, the following statements shall be true: (i) the representations
and warranties of AESOP Leasing in Section 8 hereof are true and correct on and
as of such date and shall be deemed to have been made on such date with the same
effect as though made on and as of such date, (ii) no Potential Loan Event of
Default or Loan Event of Default, no Potential Amortization Event or
Amortization Event and no Liquidation Event of Default or Limited Liquidation
Event of Default has occurred and is continuing or would result from the making
of such transfer, (iii) the Termination Date (as defined in the Master Exchange
Agreement) has not occurred and (iv) to AESOP Leasing’s knowledge, the
representations and warranties of the Intermediary in Article VI of the Master
Exchange Agreement are true and correct on and as of such date and shall be
deemed to have been made on and as of such date with the same effect as though
made on and as of such date.

SECTION 12. LOAN EVENTS OF DEFAULT AND THEIR EFFECT.

SECTION 12.1. AESOP I Operating Lease Loan Events of Default. Each of the
following shall constitute an AESOP I Operating Lease Loan Event of Default
under this Agreement:

12.1.1. Non-Payment of Loans. Default in the payment when due of the principal
amount of any Loan made hereunder or the Monthly Loan Principal Amount
hereunder, and the continuance thereof for one (1) Business Day after the
occurrence thereof, or the default in the payment of any Loan Interest on any
Loan made hereunder, and the continuance thereof for five (5) Business Days
after the occurrence thereof; provided, however, that in the case of any failure
to pay an amount referred to in Section 5.1(B)(I)(iii) or 5.1(B)(I)(iv)(y), an
AESOP I Operating Lease Loan Event of Default shall occur only to the extent
that at the end of the applicable continuance period referred to above, an
Enhancement Deficiency exists with respect to any Series of Notes or an AESOP I
Operating Lease Vehicle Deficiency exists.

12.1.2. Non-Payment of Other Amounts. Default, and continuance thereof for five
(5) Business Days after notice thereof by the Lender to AESOP Leasing, in the
payment when due of any amount payable hereunder (other than any amount
described in Section 12.1.1).

12.1.3. Bankruptcy, Insolvency, etc. The occurrence of an Event of Bankruptcy
with respect to CCRG, AESOP Leasing, Original AESOP, PVHC, Quartx, the
Intermediary or any Permitted Sublessee.

-30-



--------------------------------------------------------------------------------



 



12.1.4. Non-Compliance With Provisions. Failure by AESOP Leasing to comply with
or to perform any provision of this Agreement (and not constituting an AESOP I
Operating Lease Loan Event of Default under any of the other provisions of this
Section 12.1) and, other than the failure to comply with the provisions of
Sections 10.1, 10.2 and 10.15 hereof, the continuance of such failure for thirty
(30) days after the earlier of the date of the receipt of written notice thereof
from the Lender or the Trustee to AESOP Leasing and the date AESOP Leasing
learns of such failure.

12.1.5. Warranties and Representations. Any warranty or representation made by
or on behalf of AESOP Leasing in connection herewith is inaccurate or incorrect
or is breached or false or misleading in any material respect as of the date
such warranty or representation is made; or any schedule, certificate, financial
statement, report, notice, or other writing furnished by or on behalf of AESOP
Leasing to the Lender is false or misleading in any material respect on the date
as of which the facts therein set forth are stated or certified.

12.1.6. Lease Events of Default. The occurrence of a Lease Event of Default.

12.1.7. Loan Events of Default Under Other Loan Agreements. The occurrence of an
AESOP I Finance Lease Loan Event of Default or an AESOP II Loan Event of
Default.

12.1.8. Judgments. Any final and unappealable (or, if capable of appeal, such
appeal is not being diligently pursued or enforcement thereof has not been
stayed) judgment or order for the payment of money in excess of $100,000 which
is not fully covered by insurance shall be rendered against AESOP Leasing and
such judgment or order shall continue unsatisfied and unstayed for a period of
thirty (30) days.

SECTION 12.2. Effect of AESOP I Operating Lease Loan Event of Default or
Liquidation Event of Default. If any AESOP I Operating Lease Loan Event of
Default described in Section 12.1.1 or 12.1.3 or any Liquidation Event of
Default shall occur, the Loan Commitment (if not theretofore terminated) shall
immediately terminate and (x) in the case of any other AESOP I Operating Lease
Loan Event of Default, the Lender may declare its Loan Commitment (if not
theretofore terminated) to be terminated and whereupon it shall immediately
terminate and (y) in either case may declare the Loan Note and all other
Liabilities to be due and payable, whereupon the Loan Note shall become
immediately due and payable.

SECTION 12.3. Rights of Lender and Trustee Upon Liquidation Event of Default and
Non-Performance of Certain Covenants. (a) If a Liquidation Event of Default
shall have occurred and be continuing the Lender and the Trustee, to the extent
provided in the Indenture, shall have all the rights against AESOP Leasing, PVHC
and Quartx and the Loan Collateral provided in the Indenture upon a Liquidation
Event of Default, including the right to take (under the specified
circumstances) possession of all Vehicles immediately.

(b)     If (i) AESOP Leasing shall default in the due performance and observance
of any of its obligations under Section 9.3, 9.4, 9.5(iii), 9.8, 10.1 or 10.11
hereof, or (ii) the Lessee shall default in the due performance and observance
of its obligations under Section 31.10 of the AESOP I Operating Lease, and such
default shall continue unremedied for a period of thirty (30) days after notice
thereof shall have been given to AESOP Leasing by the Lender,

-31-



--------------------------------------------------------------------------------



 



the Lender shall have the ability to exercise all rights, remedies, powers,
privileges and claims of AESOP Leasing, PVHC or Quartx against the Manufacturers
under or in connection with the Manufacturer Programs with respect to
(A) Program Vehicles leased under the AESOP I Operating Lease that AESOP Leasing
or the Lessee has determined to turn back to the Manufacturers under such
Manufacturer Programs (excluding Relinquished Vehicles), and (B) whether or not
AESOP Leasing or the Lessee shall then have determined to turn back such Program
Vehicles, any Program Vehicles leased under the AESOP I Operating Lease for
which the applicable Repurchase Period will end within one week or less.

(c)     Upon a default in the performance (after giving effect to any grace
periods provided herein) by AESOP Leasing, PVHC or Quartx of its obligations
under Section 7.5 or 8.6 hereof with respect to certain Vehicles, the Lender or
the Trustee shall have the right to take actions reasonably necessary to correct
such default with respect to the subject Vehicles, including the execution of
UCC financing statements with respect to Manufacturer Programs and other general
intangibles and the completion of Vehicle Perfection and Documentation
Requirements on behalf of AESOP Leasing, PVHC, Quartx or the Lender, as
applicable.

(d)     Upon the occurrence of a Liquidation Event of Default, AESOP Leasing
will return all Program Vehicles leased under the AESOP I Operating Lease to the
related Manufacturer and shall sell all Non-Program Vehicles leased under the
AESOP I Operating Lease in accordance with the instructions of the Lender. Upon
the occurrence of a Limited Liquidation Event of Default with respect to any
Series of Notes, AESOP Leasing will return Program Vehicles leased under the
AESOP I Operating Lease to the related Manufacturer, and shall sell Non-Program
Vehicles leased under the AESOP I Operating Lease in accordance with the
instructions of the Lender, to generate proceeds in an amount which, together
with the proceeds of Vehicles returned pursuant to the AESOP I Finance Lease
Loan Agreement and the AESOP II Loan Agreement, will be sufficient to pay all
interest on and principal of such Series of Notes. To the extent any
Manufacturer fails to accept any such Vehicles under the terms of the applicable
Manufacturer Program, the Lender shall have the right to otherwise dispose of
such Vehicles and to direct AESOP Leasing to dispose of such Vehicles in
accordance with its instructions. In addition, the Lender shall have all of the
rights, remedies, powers, privileges and claims vis-à-vis AESOP Leasing, PVHC
and Quartx necessary or desirable to allow the Trustee to exercise the rights,
remedies, powers, privileges and claims given to the Trustee pursuant to
Sections 9.2 and 9.3 of the Base Indenture and each of AESOP Leasing, PVHC and
Quartx acknowledges that (x) it has hereby granted the Lender all of the rights,
remedies, powers, privileges and claims granted to the Trustee pursuant to
Article 9 of the Base Indenture and that, under the circumstances set forth in
the Base Indenture, the Trustee may act in lieu of the Lender in the exercise of
such rights, remedies, powers, privileges and claims and (y) under certain
circumstances the Trustee may act in lieu of the Lender in the exercise of the
rights, remedies, powers, privileges and claims of the Lender hereunder.

SECTION 12.4. Application of Proceeds. The proceeds of any sale or other
disposition on any date pursuant to Section 12.3 shall be applied in the
following order: (i) to the reasonable costs and expenses incurred by the Lender
or the Trustee in connection with such sale or disposition, including any
reasonable costs associated with repairing any Vehicles leased under the AESOP I
Operating Lease, and reasonable attorneys’ fees in connection with the
enforcement of this Agreement; (ii) to the payment of accrued Loan Interest and
outstanding

-32-



--------------------------------------------------------------------------------



 



Loan Principal Amount, and all other amounts due hereunder in the Related Month;
and (iii) any remaining amounts to AESOP Leasing, or such Person as may be
lawfully entitled thereto.

SECTION 12.5. Additional Agreements of AESOP Leasing. Upon the occurrence of any
Loan Event of Default, any Lease Event of Default, any Amortization Event, any
Liquidation Event of Default, any Limited Liquidation Event of Default or any
Exchange Agreement Termination Event, AESOP Leasing immediately shall cease any
further transfer of Relinquished Property to the Intermediary pursuant to the
Master Exchange Agreement.

SECTION 13. GENERAL.

SECTION 13.1. Waiver; Amendments. No delay on the part of the Lender or the
holder of the Loan Note or other Liabilities in the exercise of any rights,
power or remedy shall operate as a waiver thereof, nor shall any single or
partial exercise by any of them of any right, power or remedy preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.
No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the Loan Note shall in any event be effective
unless (i) the same shall be in writing and signed and delivered by the Lender,
AESOP Leasing, PVHC and Quartx and consented to in writing by the Trustee and
(ii) the Rating Agency Consent Condition shall have been satisfied; provided
that any amendment or modification of the Loan Note need only be signed by AESOP
Leasing.

SECTION 13.2. Confirmations. AESOP Leasing and the Lender (or the holder of the
Loan Note) agree from time to time, upon written request received by it from the
other, to confirm to the other in writing the aggregate unpaid Loan Principal
Amount.

SECTION 13.3. Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address or
facsimile number set forth below or at such other address or facsimile number as
may be designated by such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when transmitted upon
receipt of electronic confirmation of transmission.

     
TRUSTEE:
  The Bank of New York

  c/o BNY Midwest Trust Company

  2 North La Salle Street

  10th Floor

  Chicago, Illinois 60602

  Attention:     Corporate Trust Office

  Telephone:    (312) 827-8569

  Fax:                 (312) 869-8562

-33-



--------------------------------------------------------------------------------



 



     
LENDER:
  Cendant Rental Car Funding (AESOP) LLC

  c/o Lord Securities Corporation

  48 Wall Street

  New York, New York 10005

  Attention:   Benjamin B. Abedine

  Telephone:  (212) 346-9019

  Fax:    (212) 346-9012
 
   

  with a copy to:
 
   

  Cendant Car Rental Group, Inc., as Administrator

  6 Sylvan Way

  Parsippany, NJ 07054

  Telephone: (973) 496-5000

  Fax: (973) 494-5852
 
   
BORROWER:
  AESOP Leasing L.P.

  c/o Lord Securities Corporation

  48 Wall Street

  New York, New York 10005

  Attention: Benjamin B. Abedine

  Telephone: (212) 346-9019

  Fax:(212) 346-9012
 
   

  with a copy to:
 
   

  Cendant Car Rental Group, Inc., as Administrator

  6 Sylvan Way

  Parsippany, NJ 07054

  Telephone: (973) 496-5000

  Fax: (973) 494-5852
 
   
PERMITTED NOMINEES:
  Quartx Fleet Management, Inc.

  c/o Lord Securities Corporation

  48 Wall Street

  New York, New York 10005

  Attention: Benjamin B. Abedine

  Telephone: (212) 346-9019

  Fax:(212) 346-9012

-34-



--------------------------------------------------------------------------------



 



 
PV Holding Corp.
c/o Lord Securities Corporation
48 Wall Street
New York, New York 10005
Attention: Benjamin B. Abedine
Telephone: (212) 346-9019
Fax:(212) 346-9012

SECTION 13.4. Taxes. AESOP Leasing agrees to pay, and to save the Trustee and
the Lender harmless from all liability for, any document, stamp, filing,
recording, mortgage or other taxes (other than net income taxes of the Lender)
which may be payable in connection with the borrowings hereunder or the
execution, delivery, recording or filing of this Agreement or of any other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided for in this
Section 13.4 shall survive any termination of this Agreement.

SECTION 13.5. Indemnification. In consideration of the Lender’s execution and
delivery of this Agreement and the Lender’s extension of the Loan Commitment,
AESOP Leasing hereby agrees to:

(a)     indemnify, exonerate and hold the Lender and its officers, directors,
stockholders, employees, and agents (herein collectively called “Lender Parties”
and individually called a “Lender Party”) free and harmless from and against any
and all claims, demands, actions, causes of action, suits, losses, costs,
charges, liabilities, damages, and expenses in connection therewith
(irrespective of whether such Lender Party is a party to the action for which
indemnification hereunder is sought), and including, without limitation,
reasonable attorneys’ fees and disbursements (called in this paragraph the
“Indemnified Liabilities”), incurred by Lender Parties or any of them as a
result of, or arising out of, or relating to (i) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
any Loan made hereunder or involving any Loan made hereunder, or (ii) the
execution, delivery, performance or enforcement of this Agreement and any
instrument, document or agreement executed pursuant hereto by any of the Lender
Parties, or (iii) the ownership, operation, maintenance, leasing, or titling of
the Vehicles, except in each case, for any such Indemnified Liabilities arising
on account of the relevant Lender Party’s gross negligence or willful misconduct
and, to the extent that the foregoing undertaking may be unenforceable for any
reason, AESOP Leasing agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law; and

(b)     indemnify and hold harmless the Trustee (and its officers, directors,
employees and agents) from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of, or arising out of or in connection
with: (i) any acts or omissions of AESOP Leasing pursuant to this Agreement and
(ii) the Trustee’s appointment under the Indenture and the Trustee’s performance
of its obligations thereunder, or any document pertaining to any of the
foregoing to which the Trustee is a signatory, including, but not limited to any
judgment, award, settlement, reasonable attorneys’ fees

-35-



--------------------------------------------------------------------------------



 



and other costs or expenses incurred in connection with the defense of any
actual or threatened action, proceeding or claim; provided, however, AESOP
Leasing shall have no duty to indemnify the Trustee to the extent such loss,
liability, expense, damage or injury suffered or sustained is due to the
Trustee’s negligence or willful misconduct.

AESOP Leasing agrees that the indemnification provided for in this Section 13.5
shall run directly to and be enforceable by an indemnified party subject to the
limitations hereof. The indemnification provided for in this Section 13.5 shall
survive the termination of this Agreement, the Indenture and the resignation or
removal of the Trustee.

SECTION 13.6. Bankruptcy Petition. (a) Each of AESOP Leasing, PVHC and Quartx
hereby covenants and agrees that, prior to the date which is one year and one
day after the payment in full of (i) all Series of Notes Outstanding and
(ii) all Loans outstanding under the AESOP I Loan Agreements, it will not
institute against, or join any other Person in instituting against, CRCF any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States. In the event that AESOP Leasing, PVHC or Quartx takes action
in violation of this Section 13.6, CRCF agrees, for the benefit of the
Noteholders that it shall file an answer with the bankruptcy court or otherwise
properly contest the filing of such a petition by AESOP Leasing, PVHC or Quartx
against CRCF or commencement of such action and raise the defense that each of
AESOP Leasing, PVHC and Quartx has agreed in writing not to take such action and
should be estopped and precluded therefrom and such other defenses, if any, as
its counsel advises that it may assert. The provisions of this Section 13.6
shall survive the termination of this Agreement.

(b)     CRCF hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of (i) all Series of Notes
Outstanding and (ii) all Loans outstanding under the AESOP I Loan Agreements, it
will not institute against, or join any other Person in instituting against,
AESOP Leasing, Original AESOP, AESOP Leasing II, the Intermediary, PVHC or
Quartx any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States. In the event that CRCF takes action with respect
to AESOP Leasing, PVHC or Quartx in violation of this Section 13.6, each of
AESOP Leasing, PVHC and Quartx agrees, for the benefit of the Noteholders that
it shall file an answer with the bankruptcy court or otherwise properly contest
the filing of such a petition by CRCF against AESOP Leasing, PVHC or Quartx or
commencement of such action and raise the defense that CRCF has agreed in
writing not to take such action and should be estopped and precluded therefrom
and such other defenses, if any, as its counsel advises that it may assert. The
provisions of this Section 13.6 shall survive the termination of this Agreement.

SECTION 13.7. Submission to Jurisdiction. The Lender may enforce any claim
arising out of this Agreement or the Loan Note in any state or federal court
having subject matter jurisdiction and located in New York, New York. For the
purpose of any action or proceeding instituted with respect to any such claim,
AESOP Leasing hereby irrevocably submits to the jurisdiction of such courts.
Each of AESOP Leasing, PVHC and Quartx irrevocably consents to the service of
process out of said courts by mailing a copy thereof, by registered mail,
postage prepaid, to AESOP Leasing, PVHC or Quartx, as the case may be, and
agrees that such service,

-36-



--------------------------------------------------------------------------------



 



to the fullest extent permitted by law, (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall be taken and held to be valid personal service upon and personal
delivery to it. Nothing herein contained shall affect the right of the Trustee
and the Lender to serve process in any other manner permitted by law or preclude
the Lender from bringing an action or proceeding in respect hereof in any other
country, state or place having jurisdiction over such action. Each of AESOP
Leasing, PVHC and Quartx hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may have or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in any such
court located in New York, New York and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum.

SECTION 13.8. Governing Law. THIS AGREEMENT AND THE LOAN NOTE SHALL BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. Whenever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. All obligations of AESOP Leasing, PVHC and Quartx and rights of the
Lender and the holder of the Loan Note or Liability expressed herein shall be in
addition to and not in limitation of those provided by applicable law or in any
other written instrument or agreement relating to any of the Liabilities.

SECTION 13.9. JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY, OR
UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION THEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED TRANSACTION, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

SECTION 13.10. Successors and Assigns. This Agreement shall be binding upon
AESOP Leasing, PVHC, Quartx, the Lender and their respective successors and
assigns, and shall inure to the benefit of AESOP Leasing, PVHC, Quartx, the
Lender, the Trustee as a third party beneficiary and their respective successors
and assigns; provided, however, that none of AESOP Leasing, PVHC or Quartx shall
have the right to assign its rights or delegate its duties under this Agreement
without (i) the Lender’s, each Enhancement Provider’s and the Trustee’s prior
written consent and (ii) satisfaction of the Rating Agency Consent Condition
with respect thereto. Each of AESOP Leasing, PVHC and Quartx acknowledges that
this Agreement and the Loan Note will be assigned by the Lender to the Trustee
pursuant to the Indenture, and hereby agrees that, subject to the terms of the
Indenture, the Trustee may exercise all of the Lender’s rights hereunder. This
Agreement and the other Related Documents contain the entire agreement of the
parties hereto with respect to the matters covered hereby.

SECTION 13.11. Tax Treatment of Loans. It is the intention of the parties hereto
that for U.S. federal income tax purposes each Loan made hereunder will
constitute indebtedness

-37-



--------------------------------------------------------------------------------



 



of AESOP Leasing to the Lender and that AESOP Leasing shall be the owner of the
Vehicles that are subject to the AESOP I Operating Lease. The parties agree to
take no position in any tax return, filing or proceeding inconsistent with this
provision.

SECTION 13.12. No Recourse. The obligations of CRCF, AESOP Leasing, PVHC and
Quartx under this Agreement are solely the corporate obligations of CRCF, AESOP
Leasing, PVHC and Quartx, respectively. No recourse shall be had for the payment
of any obligation or claim arising out of or based upon this Agreement against
any shareholder, employee, officer, director, partner or incorporator of CRCF,
AESOP Leasing, PVHC or Quartx.

SECTION 13.13. Effect of Amendment. This Agreement shall not be construed in any
manner to constitute a novation. Except to the extent amended hereby, each of
the Prior AESOP I Loan Agreement and the Loans thereunder are in all respects
ratified and confirmed and in full force and effect. From and after the date
hereof, all references in the Related Documents to the AESOP I Operating Lease
Loan Agreement shall mean such agreement as amended and restated hereby, unless
the context otherwise requires.

-38-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement or caused it to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

         

  AESOP LEASING L.P.
 
       

  By:   AESOP LEASING CORP.

         its general partner
 
       

  By:       /s/ Lori Gebron

       

      Name: Lori Gebron

      Title: Vice President
 
       

      PV HOLDING CORP.
 
       

  By:       /s/ Lori Gebron

       

      Name: Lori Gebron

      Title: Vice President
 
       

  QUARTX FLEET MANAGEMENT, INC.
 
       

  By:       /s/ Lori Gebron

       

      Name: Lori Gebron

      Title: Vice President
 
       

  CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
       

  By:       /s/ Orlando Figueroa

       

      Name: Orlando Figueroa

      Title: President

Acknowledged and consented to:

     
THE BANK OF NEW YORK,
   
as Trustee
 
 
By:
   /s/ Mary L. Collier
   
 
   
Name: Mary L. Collier
   
Title: Agent
 

 



--------------------------------------------------------------------------------



 



 
EXHIBIT A
TO THE LOAN
AGREEMENT
 

COPY OF LOAN NOTE

 



--------------------------------------------------------------------------------



 



 
EXHIBIT B
TO THE LOAN
AGREEMENT
 

FORM OF LOAN REQUEST

Cendant Rental Car Funding (AESOP) LLC

c/o Lord Securities Corporation
48 Wall Street
New York, New York 10005

Attention: Benjamin B. Abedine

Ladies and Gentlemen:

This Loan Request is delivered to you pursuant to Section 3.2 of that certain
Second Amended and Restated AESOP I Operating Lease Loan Agreement, dated as of
June 3, 2004 (as amended, supplemented, restated or otherwise modified from time
to time, the “Loan Agreement”), among AESOP Leasing L.P., a Delaware limited
partnership (“AESOP Leasing”), PV Holding Corp. and Quartx Fleet Management,
Inc., as Permitted Nominees of AESOP Leasing, and Cendant Rental Car Funding
(AESOP) LLC, a Delaware limited liability company (the “Lender”). Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Loan Agreement.

AESOP Leasing hereby requests that a Loan be made in the amount of
$                                    on                                    ,
20   .

AESOP Leasing hereby acknowledges that the delivery of this Loan Request and the
acceptance by AESOP Leasing of the proceeds of the Loan requested hereby
constitute a representation and warranty by AESOP Leasing that, on the date of
such Loan, and before and after giving effect thereto and to the application of
the proceeds therefrom, all conditions set forth in Section 11.2 of the Loan
Agreement have been satisfied and all statements set forth in Section 11.2 of
the Loan Agreement are true and correct.

Attached hereto as Annex I is a true and correct copy of the schedule required
to be delivered in connection herewith pursuant to Section 3.2 of the Loan
Agreement.

AESOP Leasing agrees that if prior to the time of the Loan requested hereby any
matter certified to herein by it will not be true and correct at such time as if
then made, it will immediately so notify the Lender. Except to the extent, if
any, that prior to the time of the Loan requested hereby the Lender shall
receive written notice to the contrary from AESOP Leasing, each matter certified
to herein shall be deemed once again to be certified as true and correct at the
date of such Loan as if then made.

Please wire transfer the proceeds of the Loan to the account of AESOP Leasing at
the financial institution set forth below:

 



--------------------------------------------------------------------------------



 



Exhibit B-1
Page 2

                Amount to be       Name, Address, etc.     Name Account No.

--------------------------------------------------------------------------------

  Person to be Paid

--------------------------------------------------------------------------------

  Transferred

--------------------------------------------------------------------------------

                                                $                               
                                                                               
Attention:                  

AESOP Leasing has caused this Loan Request to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly Authorized
Officer this [                  ], 20    .



         

  AESOP LEASING L.P.          

  By:  

       

      Name:

      Title:

 



--------------------------------------------------------------------------------



 



         

ANNEX I

Vehicle Acquisition Schedule and Related Information



1.  
Principal amount of proposed Loan
2.  
Borrowing Date of proposed Loan
3.  
Vehicle Identification Number (VIN)
4.  
Summary of Vehicles being financed (including, for Program Vehicles subject to
the GM Repurchase Program, the Designated Period for such Program Vehicles)
5.  
Program or Non-Program Vehicles
6.  
Capitalized Cost (New Vehicles)

 



--------------------------------------------------------------------------------



 



 
EXHIBIT B-2
TO THE LOAN
AGREEMENT
 

FORM OF LOAN REQUEST RESPONSE

AESOP Leasing L.P.
c/o Lord Securities Corporation
48 Wall Street
New York, New York 10005

Attention: Benjamin B. Abedine

_________________, 20__

Re: Loan Request Dated            , 20      

Ladies and Gentlemen:

This Loan Request Response is delivered to you pursuant to Section 4.1 of that
certain Second Amended and Restated AESOP I Operating Lease Loan Agreement,
dated as of June 3, 2004 (as amended, supplemented, restated or otherwise
modified from time to time, the “Loan Agreement”), among AESOP Leasing L.P., a
Delaware limited partnership (“AESOP Leasing”), PV Holding Corp. and Quartx
Fleet Management, Inc., as Permitted Nominees of AESOP Leasing, and Cendant
Rental Car Funding (AESOP) LLC, a Delaware limited liability company (the
“Lender”). Unless otherwise defined herein or the context otherwise requires,
terms used herein have the meanings assigned to such terms in the Loan
Agreement.

Reference is hereby made to the Loan Request delivered to us today by AESOP
Leasing (the “Loan Request”). The applicable rate of Loan Interest on each Loan
requested in the Loan Request is      %; provided, however, if the Lender’s
Carrying Cost Interest Rate for the Related Month is higher than the rate of
Loan Interest specified herein, the Loan Interest payable on such Loans shall be
determined using the higher rate.

         

  Very truly yours,
 
       

  CENDANT RENTAL CAR FUNDING
(AESOP) LLC
 
       

  By    

       

      Name:

      Title:

 



--------------------------------------------------------------------------------



 



 
EXHIBIT C
TO THE LOAN
AGREEMENT
 

FORM OF PAYMENT
DEFICIT NOTICE

The Bank of New York
c/o BNY Midwest Trust Company
2 North La Salle Street
10th Floor
Chicago, Illinois 60602

Attn: Indenture Trust Administration

[Related Enhancement Provider]
[Address]

[_____________________], 20__

Ladies and Gentlemen:

This Payment Deficit Notice is delivered to you pursuant to Section 6.4 of the
Second Amended and Restated AESOP I Operating Lease Loan Agreement, dated as of
June 3, 2004 (as amended or modified from time to time, the “Loan Agreement”)
among Cendant Rental Car Funding (AESOP) LLC, a Delaware limited liability
company, as Lender, PV Holding Corp. and Quartx Fleet Management, Inc., as
Permitted Nominees of the Borrower, and AESOP Leasing L.P. (“AESOP Leasing”), a
Delaware limited partnership, as Borrower. Terms used herein have the meanings
provided in the Loan Agreement.

AESOP Leasing hereby notifies the Trustee and [Related Enhancement Provider]
that [a Lease Payment Deficit did not exist on                   , 20   ] [there
was a Lease Payment Deficit on                   , 20    as follows:

             
Series
  __________:   $                  
Series
  __________:   $    

           





         

  AESOP LEASING L.P.          

  By:  

       

      Name:

      Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.11

Legal Names; Records Locations; Jurisdiction of Organization

          Legal Name   Records Location   Jurisdiction of Organization
 
       
AESOP Leasing L.P.
  c/o Lord Securities   Delaware

  Corporation    

  48 Wall Street    

  New York, NY 10005    
 
       
Quartx Fleet
  c/o Lord Securities   Delaware
Management, Inc.
  Corporation    

  48 Wall Street    

  New York, NY 10005    
 
       
PV Holding Corp.
  c/o Lord Securities   Delaware

  Corporation    

  48 Wall Street    

  New York, NY 10005    

 